






AGREEMENT AND PLAN OF MERGER



BY AND AMONG



WIDEPOINT CORPORATION,
A DELAWARE CORPORATION


CHESAPEAKE ACQUISITION CORPORATION,
A DELAWARE CORPORATION


CHESAPEAKE GOVERNMENT TECHNOLOGIES, INC.,
A DELAWARE CORPORATION



AND



MARK C. FULLER, JOHN D. CROWLEY AND JAY O. WRIGHT AS THE SHAREHOLDERS





MARCH 24, 2004





--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS
Section 1.01 Definition 8

ARTICLE II THE MERGER AND PLAN OF REORGANIZATION
Section 2.01 The Merger 13 Section 2.02 Effects of the Merger 13 Section 2.03
Directors and Officers 13 Section 2.04 Conversion of Chesapeake Shares 14
Section 2.05 Closing 14

ARTICLE III CONVERSION OF SHARES
Section 3.01 Conversion of Chesapeake Shares 15 Section 3.02 Adjustments;
Delivery of Certificates 15

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF CHESAPEAKE AND THE SHAREHOLDERS
Section 4.01 Organization 16 Section 4.02 Capitalization 16 Section 4.03
Authority Relative to This Agreement 17 Section 4.04 Consents and Approvals; No
Violations 17 Section 4.05 Financial Statements 17 Section 4.06 Absence of
Certain Changes 18 Section 4.07 No Undisclosed Liabilities 18 Section 4.08
Accuracy of Statements 18 Section 4.09 No Default 18 Section 4.10 Litigation 18
Section 4.11 Compliance with Applicable Law 18 Section 4.12 Taxes 19 Section
4.13 ERISA 19



2

--------------------------------------------------------------------------------


Page

--------------------------------------------------------------------------------

      Section 4.14 Intellectual Property 20 Section 4.15 Change in Control 20
Section 4.16 Brokers; Finders 20 Section 4.17 Operations of Chesapeake 21
Section 4.18 Insurance 22 Section 4.19 Assets 22 Section 4.20 Improper and Other
Payments 22 Section 4.21 Additional Representations 22 Section 4.22 Real
Property 23 Section 4.23 Contracts 24 Section 4.24 Notes and Accounts Receivable
25 Section 4.25 Powers of Attorney 25 Section 4.26 Employees 25 Section 4.27
Guaranties 26 Section 4.28 Miscellaneous Transactions 26

ARTICLE V REPRESENTATIONS AND WARRANTIES OF WIDEPOINT AND ACQUISITION
Section 5.01 Organization 27 Section 5.02 Capitalization 27 Section 5.03
Authority Relative to this Agreement 28 Section 5.04 Consents and Approvals; No
Violations 28 Section 5.05 Reports 29 Section 5.06 Accuracy of Statements 29
Section 5.07 No Undisclosed Liabilities 29 Section 5.08 No Default 29 Section
5.09 Litigation 29 Section 5.10 Compliance with Applicable Law 30 Section 5.11
Brokers; Finders 30 Section 5.12 Interim Operations of Acquisition 30 Section
5.13 Section 368 Transaction 30 Section 5.14 Taxes 30 Section 5.15 ERISA 31
Section 5.16 Intellectual Property 31 Section 5.17 Change in Control 32 Section
5.18 Operations of Widepoint and Subsidiaries 32 Section 5.19 Insurance 33
Section 5.20 Improper and Other Payments 34 Section 5.21 Real Property 34
Section 5.22 Powers of Attorney 35 Section 5.23 Employees 35 Section 5.24
Guaranties 35 Section 5.25 Securities; Listing 35 Section 5.36 Miscellaneous
Transactions 35



3

--------------------------------------------------------------------------------


Page

--------------------------------------------------------------------------------

ARTICLE VI COVENANTS
Section 6.01 Covenants of Chesapeake and the Shareholders,    and Widepoint and
Acquisition 37 Section 6.02 Government Filings 38 Section 6.03 No Solicitation
39 Section 6.04 Access to Information 39 Section 6.05 Best Efforts 39 Section
6.06 Shareholders Meeting 39 Section 6.07 Contact Clients 40 Section 6.08 Notice
Regarding Change in Circumstances 40 Section 6.09 Indemnification 40 Section
6.10 Chesapeake Employment or Consultant Agreements 43 Section 6.12 Expenses 43
Section 6.13 Non-Competition Agreements 43 Section 6.14 Limitations on
Chesapeake Liabilities and Certain Assets 43 Section 6.15 Escrowed Shares 43
Section 6.17 Reverse Split 45

ARTICLE VII CONDITIONS
Section 7.01 Conditions to Each Party's Obligation to Effect the Merger 46
Section 7.02

Conditions of Obligations of Widepoint and Acquisition
   to Effect the Merger 46 Section 7.03 Conditions of Obligation of Chesapeake
to Effect the Merger 48

ARTICLE VIII TERMINATION AND AMENDMENT
Section 8.01 Termination 51 Section 8.02 Effect of Termination 51 Section 8.03
Amendment 51 Section 8.04 Extension; Waiver 52



4

--------------------------------------------------------------------------------


Page

--------------------------------------------------------------------------------

ARTICLE IX POST-EFFECTIVE DATE COVENANTS
Section 9.01 Further Instruments and Actions 53

ARTICLE X MISCELLANEOUS
Section 10.01 Survival of Representations, Warranties and Covenants; Escrow 53
Section 10.02 Notices 54 Section 10.03 Descriptive Headings 55 Section 10.04
Counterparts 55 Section 10.05 Entire Agreement; Assignment 55 Section 10.06
Governing Law; Jurisdiction and Service of Process 55 Section 10.07 Publicity 55
Section 10.08 Parties in Interest 56













5

--------------------------------------------------------------------------------



EXHIBITS



Exhibit 2.01 Certificate of Merger Exhibit 3.01(a) Shareholder Information
Exhibit 4.02 Chesapeake Securities Issued and Outstanding; Chesapeake Ownership
of Other Businesses Exhibit 4.04 Chesapeake Required Consents and Approvals;
List of Violations Exhibit 4.05 Supplemental Disclosures to Chesapeake Financial
Statements Exhibit 4.06 Chesapeake Absence of Certain Changes Exhibit 4.08 Due
Diligence Disclosure Materials Exhibit 4.09 Chesapeake Defaults Exhibit 4.10
Chesapeake Litigation Exhibit 4.11 Chesapeake Absent Permits; Legal Violations
Exhibit 4.12 Chesapeake Tax Statutes of Limitations Exhibit 4.13 Chesapeake
Employee Benefit Plan Obligations Exhibit 4.14 Chesapeake's Intellectual
Property Exhibit 4.15 Chesapeake Change in Control Agreements Exhibit 4.17
Operations of Chesapeake Exhibit 4.18 Chesapeake Insurance Coverage Exhibit 4.19
Chesapeake Assets Exhibit 4.20 Chesapeake Improper and Other Payments Exhibit
4.21(b) Interests in Chesapeake's Property Exhibit 4.22 Chesapeake Real
Property; Leases Exhibit 4.23 Chesapeake Contracts Exhibit 4.24 Chesapeake Notes
and Accounts Receivable Exhibit 4.28 Chesapeake Miscellaneous Transactions
Exhibit 5.02 Widepoint's Capitalization and Subsidiaries Exhibit 5.04 Widepoint
Required Consents and Approvals; List of Violations Exhibit 5.05 Widepoint
Reports Exhibit 5.08 Widepoint Defaults Exhibit 5.09 Widepoint Litigation
Exhibit 5.10 Widepoint Absent Permits; Legal Violations Exhibit 5.11 Widepoint
Finders Exhibit 5.14 Widepoint Tax Statutes of Limitations Exhibit 5.15
Widepoint Employee Benefit Plan Obligations Exhibit 5.16 Widepoint's
Intellectual Property Exhibit 5.17 Widepoint Change in Control Agreements
Exhibit 5.18 Operations of Widepoint Exhibit 5.19 Widepoint Insurance Coverage
Exhibit 5.20 Widepoint Improper and Other Payments Exhibit 5.21 Widepoint Real
Property; Leases Exhibit 5.22 Widepoint Power of Attorney Exhibit 5.26 Widepoint
Miscellaneous Transactions Exhibit 6.10 Chesapeake Employment or Consulting
Agreements Exhibit 7.02(e) Opinion of Kelley Drye & Warren LLP



6

--------------------------------------------------------------------------------



Exhibit 7.03(e) Opinion of Foley & Lardner LLP Exhibit 10.01(b) Escrow Agreement
Exhibit 10.01(c) Share Legend




















7

--------------------------------------------------------------------------------



AGREEMENT AND PLAN OF MERGER

        THIS AGREEMENT AND PLAN OF MERGER is dated as of March 24, 2004, by and
among Widepoint Corporation, a Delaware corporation (“Widepoint”); Chesapeake
Acquisition Corporation, a Delaware corporation and a wholly-owned subsidiary of
Widepoint (“Acquisition”); Chesapeake Government Technologies, Inc., a Delaware
corporation (“Chesapeake”); and Mark C. Fuller, John Crowley and Jay O. Wright
(the “Shareholders”).

RECITALS

        A.        The parties intend that this transaction shall be treated as a
tax-free reorganization pursuant to Section 368 of the United States Internal
Revenue Code of 1986, as amended.

ARTICLE I

DEFINITIONS

        1.01    Definitions.   The following terms shall have the following
meanings for purposes of this Agreement:

        “Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.

        “Agreement” means this Agreement, all Exhibits hereto, and all
amendments made hereto and thereto by written agreement among the parties.

        “Business Day” means any day of the year other than (i) any Saturday or
Sunday or (ii) any other day on which commercial banks located in Washington,
D.C., are generally closed for business.

        “Certificates” has the meaning set forth in Section 3.01(b) hereof.

        “Certificate of Merger” has the meaning set forth in Section 2.01
hereof.

        “Chesapeake Assisted Revenues” has the meaning set forth in Section 6.15
hereof.

        “Chesapeake Benefit Plans” has the meaning set forth in Section 4.13(a)
hereof.

        “Chesapeake Business” has the meaning set forth in Section 6.15 hereof.

        “Chesapeake Confidential Information” means all confidential information
concerning Chesapeake or its Affiliates that (i) is not and has not become
ascertainable or obtainable from public or published information, (ii) is not
received from a third party or is received from a third party pursuant to the
authorization of Chesapeake or the Shareholders in connection with Widepoint’s
due diligence review of Chesapeake, (iii) was not in Widepoint’s possession
prior to disclosure thereof to Widepoint in connection with the transactions
contemplated herein, and (iv) was not independently developed by Widepoint.

8

--------------------------------------------------------------------------------


        “Chesapeake Material Adverse Change” means a change (or circumstance
involving a prospective change) that has or can reasonably be expected to have a
material, adverse impact on the business, operations, assets, liabilities,
results of operations, cash flows or condition (financial or otherwise) of
Chesapeake, taken as a whole. “Chesapeake Material Adverse Effect” means an
effect (or circumstance involving a prospective effect) on the business,
operations, assets, liabilities, results of operations, cash flows or condition
(financial or otherwise) of Chesapeake that is or can reasonably be expected to
be materially adverse.

        “Chesapeake Permits” has the meaning set forth in Section 4.11 hereof.

        “Chesapeake Shares” means the six thousand (6,000) shares of common
stock, par value $0.01 per share, of Chesapeake as held of record by the
Shareholders.

        “Chesapeake Sourced Revenues” has the meaning set forth in Section 6.15
hereof.

        “Closing” means the consummation of the transactions contemplated
herein, as provided in Section 2.05 hereof.

        “Closing Date” has the meaning set forth in Section 2.05 hereof.

        “Code” means the United States Internal Revenue Code of 1986, as
amended.

        “Company Sales Contract” has the meaning set forth in Section 4.28
hereof.

        “Delaware General Corporation Law” means Title 8, Chapter 1 of the
Delaware Code, as amended.

        “Damages” means any and all incurred or asserted claims, actions,
demands, losses, costs, reasonable expenses, liabilities, penalties and damages
(including reasonable attorneys’ fees and expenses and costs of investigation
and litigation). In the event any of the foregoing are indemnifiable hereunder,
the term “Damages” shall include any and all reasonable attorneys’ fees and
expenses and costs of investigation and litigation incurred by the Indemnified
Person in enforcing such indemnity. Without limitation, “Damages” shall include
reasonable fees and disbursements of counsel incurred by any Indemnified Party
in an action or proceeding between the Indemnifying Party and the Indemnified
Party or between the Indemnified Party and any third party or otherwise.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

        “Effective Date” has the meaning set forth in Section 2.01 hereof.

        “Effective Time” has the meaning set forth in Section 2.01 hereof.

9

--------------------------------------------------------------------------------


        “Employment and Consulting Agreements” has the meaning set forth in
Section 6.10 hereof, and substantially in the forms attached hereto in Exhibit
6.10.

        “Escrow Agent” has the meaning set forth in Section 10.01(b) hereof.

        “Escrow Release Formula” has the meaning set forth in Section 6.15
hereof.

        “Escrow Agreement” has the meaning set forth in Section 10.01(b) hereof,
and substantially in the form attached hereto as Exhibit 10.01(b).

        “Escrow Period” has the meaning set forth in Section 10.01(b) hereof.

        “Escrow Shares” has the meaning set forth in Section 10.01(b) hereof.

        “Financial Statements” means the audited financial statements of
Chesapeake as of March 24, 2004 (including all schedules and notes thereto),
consisting of the balance sheet at such date and the related statement of income
and expenses for such period.

        “GAAP” means U.S. generally accepted accounting principles in effect
from time to time.

        “Governmental Authority” means the government of the United States or
any foreign country or any state or political subdivision thereof and any
entity, agency, body or authority exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

        “Indemnified Person” means the Person or Persons entitled to, or
claiming a right to, indemnification.

        “Indemnifying Person” means the Person or Persons claimed by the
Indemnified Person to be obligated to provide indemnification.

        “Intellectual Property” means any and all trademarks, trade names,
domain names, service marks, patents, copyrights (including any registrations,
applications, licenses or rights relating to any of the foregoing), technology,
trade secrets, inventions, know-how, designs, computer programs, processes, and
all other intangible assets, properties and rights. The term “Chesapeake’s
Intellectual Property” means any and all Intellectual Property owned or used by
Chesapeake in the conduct of its business, as defined in Section 4.14 hereof and
set forth in Exhibit 4.14 attached hereto. The term “Widepoint’s Intellectual
Property” means any and all Intellectual Property owned or used by Widepoint and
its Subsidiaries in the conduct of their business, as defined in Section 5.16
hereof and set forth in Exhibit 5.16 attached hereto.

        “Law” means any law, statute, regulation, ordinance, rule, order,
decree, judgment, consent decree, settlement agreement or governmental
requirement enacted, promulgated, entered into, agreed or imposed by any
Governmental Authority.

10

--------------------------------------------------------------------------------


        “Lien” means any mortgage, lien (except for any lien for Taxes not yet
due and payable), charge, restriction, pledge, security interest, option, lease
or sublease, claim, right of any third party, easement, encroachment or
encumbrance.

        “Merger” has the meaning set forth in Section 2.01 hereof.

        “Person” means any individual, corporation, proprietorship, firm,
partnership, limited partnership, limited liability company, limited liability
partnership, trust, association or other entity, including a government or
government department, agency or instrumentality.

        “SEC” means the Securities and Exchange Commission.

        “Securities Act” means the Securities Act of 1933, as amended.

        “Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended.

        “Subsidiaries” means any Person 50.1% or more of the voting power of
which is controlled by another Person.

        “Surviving Corporation” has the meaning set forth in Section 2.01
hereof.

        “Taxes” means all taxes, charges, fees, duties, levies or other
assessments, including income, gross receipts, net proceeds, ad valorem,
turnover, real and personal property (tangible and intangible), sales, use,
franchise, excise, value added, stamp, leasing, lease, user, transfer, fuel,
excess profits, occupational, interest equalization, severance, employee’s
income and employment tax withholding, other withholding, unemployment taxes,
interest, penalties and/or additions to tax attributable thereto, which are
imposed by any Governmental Authority.

        “Tax Return” means any report, return or other information required to
be supplied to a Governmental Authority in connection with any Taxes.

        “Widepoint Benefit Plans” has the meaning set forth in Section 5.20(a)
hereof.

        “Widepoint Common Stock” has the meaning set forth in Section 5.02(a)
hereof.

        “Widepoint Confidential Information” means all confidential information
concerning Widepoint or its Affiliates that (i) is not and has not become
ascertainable or obtainable from public or published information, (ii) is not
received from a third party or is received from a third party pursuant to the
authorization of Widepoint, (iii) was not in the possession of Chesapeake, or
the Shareholders prior to disclosure thereof to Chesapeake or the Shareholders
in connection with the transactions contemplated herein, and (iv) was not
independently developed by Chesapeake or the Shareholders.

11

--------------------------------------------------------------------------------


        “Widepoint Material Adverse Change” means a change (or circumstance
involving a prospective change) that has or can reasonably be expected to have a
material, adverse impact on the business, operations, assets, liabilities,
results of operations, cash flows or condition (financial or otherwise) of
Widepoint and any of its Subsidiaries, taken as a whole.

        “Widepoint Material Adverse Effect” means an effect (or circumstance
involving a prospective effect) on the business, operations, assets,
liabilities, results of operations, cash flows or condition (financial or
otherwise) of Widepoint and any of its Subsidiaries, taken as a whole, that is
or can reasonably be expected to be materially adverse.

        “Widepoint Permits” has the meaning set forth in Section 5.10 hereof.

        “Widepoint SEC Reports” has the meaning set forth in Section 5.05
hereof.



















12

--------------------------------------------------------------------------------


ARTICLE II

THE MERGER AND PLAN OF REORGANIZATION

        Section 2.01   The Merger.   Upon the terms and subject to the
conditions hereof, as promptly as practicable following the satisfaction or
waiver of the conditions set forth in Articles VI and VII hereof, unless the
parties shall otherwise agree, a certificate of merger in the form attached
hereto as Exhibit 2.01 (the “Certificate of Merger”) providing for the merger of
Acquisition with and into Chesapeake (the “Merger”) shall be duly prepared,
executed and filed by Chesapeake, as the surviving corporation (sometimes also
referred to as the “Surviving Corporation”), in accordance with the relevant
provisions of the Delaware General Corporation Law, and the parties hereto shall
take all other actions required by law to make the Merger effective. Following
the Merger, Chesapeake, with all its purposes, objects, rights, privileges,
powers and franchises, shall continue, and Acquisition shall cease to exist. The
Merger shall be effective at the time (the “Effective Time”) and on the date
(the “Effective Date”) that a properly executed Certificate of Merger is duly
filed with the Secretary of State of Delaware in accordance with the Delaware
General Corporation Law; provided, however, that by mutual consent of the
parties, such Certificate of Merger may provide for a later date of
effectiveness of the Merger not more than thirty (30) days after such filing.
After the Effective Time and Effective Date, a closing shall take place at the
District of Columbia offices of Foley &Lardner, LLP, corporate counsel to
WidePoint, as set forth in Section 2.05 hereof.

        Section 2.02   Effects of the Merger.   The Merger shall have the
effects set forth in the Delaware General Corporation Law. As of the Effective
Time, the Surviving Corporation shall become a wholly-owned subsidiary of
Widepoint. At the Effective Date, the Certificate of Incorporation of Chesapeake
shall be the Certificate of Incorporation of the Surviving Corporation after the
Effective Date unless and until amended in accordance with their terms and as
provided by law. The bylaws of Chesapeake as in effect on the Effective Date
shall be the bylaws of the Surviving Corporation unless and until amended in
accordance with their terms and as provided by law.







13

--------------------------------------------------------------------------------


        Section 2.03   Directors and Officers.   Immediately after the Effective
Time, the Board of Directors of the Surviving Corporation shall consist of three
(3) persons, with two (2) of such persons being designated by Widepoint, and
with the one (1) remaining person being a designee of the Shareholders, with
each such director of the Surviving Corporation to serve until their respective
successors shall have been duly elected or appointed and shall have been
qualified or until their earlier death, resignation or removal in accordance
with the Certificate of Incorporation and bylaws of the Surviving Corporation.
After the Effective Time, the Board of Directors of Widepoint shall prepare
annual proxy statements for the ensuing Annual Meetings of Stockholders of
Widepoint at which directors will be elected, with such proxy statements to
provide for the nomination of persons to be elected by the stockholders of
Widepoint in accordance with the Certificate of Incorporation and bylaws of
Widepoint existing as of the date of this Agreement, to be elected by the
Widepoint stockholders to serve in the staggered term of office of the directors
who are coming up for election at each such ensuing Annual Meeting, also that
the Widepoint Board of Directors will, as expeditiously as possible, consist of
an aggregate of seven (7) persons, with five (5) of such persons being
designated by Widepoint, and with the two (2) remaining persons being designees
of the Shareholders, with each such director of Widepoint who is duly elected by
the shareholders of Widepoint at the applicable Annual Meeting to serve until
his or her respective successor shall have been duly elected or appointed and
shall have been qualified or until their earlier death, resignation or removal
in accordance with the Certificate of Incorporation and bylaws of Widepoint;
provided, however, that at any time that the Shareholders are no longer employed
by Widepoint or any of its Subsidiaries, including but not limited to Chesapeake
after the Effective Date, then the persons who are serving on the Widepoint
Board of Directors as designees of the Shareholders shall resign from their
positions as directors of Widepoint as of the date that the Shareholders are no
longer employed by Widepoint or one of its Subsidiaries, including but not
limited to Chesapeake after the Effective Date. Notwithstanding anything
contained in this Agreement to the contrary, nothing in this Agreement shall be
construed to result in the persons serving as the members of the Widepoint Board
of Directors immediately prior to the Effective Date being less than a majority
of the members of the Widepoint Board of Directors at any time after the
Effective Date, except only as otherwise provided in Section 6.15(c) of this
Agreement.

        Section 2.04   Conversion of Chesapeake Shares.   At the Effective Time,
by virtue of the Merger and without any action on the part of Widepoint,
Acquisition, Chesapeake or the holder of any of the following securities:

                    (a)      Any shares of capital stock of Chesapeake which are
held in the treasury of Chesapeake shall be cancelled.

                    (b)      All issued and outstanding shares of the capital
stock of Acquisition shall be converted into and become One Thousand (1,000)
issued and outstanding shares of common stock of the Surviving Corporation.

                    (c)      Subject to Sections 2.01, 2.05, 3.01, 3.02 and
10.01(b) of this Agreement, the Chesapeake Shares shall be converted into Four
Million Eighty Two Thousand Nine Hundred Eighty (4,082,980) shares of Widepoint
Common Stock.

        Section 2.05   Closing.   The closing of the merger (the “Closing”) will
take place at the District of Columbia offices of Foley & Lardner, LLP,
corporate counsel to WidePoint, at 10:00 A.M. (EST) no later than four (4)
Business Days after the receipt by Widepoint of confirmation from the Delaware
Secretary of State that the Certificate of Merger has been approved as filed, or
at such other place, time and date as the parties may agree upon in writing (the
“Closing Date”).

14

--------------------------------------------------------------------------------


ARTICLE III

CONVERSION OF SHARES

        Section 3.01   Conversion of Chesapeake Shares.

                    (a)      At the Closing, Widepoint shall (i) issue Three
Million Two Hundred Sixty-Six Thousand Three Hundred Eighty-Four (3,266,384)
shares of Widepoint Common Stock in the names of the Shareholders, as provided
in Exhibit 3.01(a) (the “Escrowed Shares”), and deposit such shares with the
Escrow Agent pursuant to Section 10.01(b) hereof and (ii) issue and deliver
Eight Hundred Sixteen Thousand Five Hundred Ninety Six (816,596) shares of
Widepoint Common Stock to the Shareholders, as provided in Exhibit 3.01(a) (the
“Delivered Shares)

                    (b)      At the Closing, the Shareholders, as the owners of
all of the Chesapeake Shares shall deliver the certificates for such shares (the
“Certificates”), and risk of loss and title to the Certificates shall pass upon
delivery of the Certificates to Widepoint, and the Shareholders shall deliver
and execute all necessary and appropriate stock transfer powers and other
documentation as requested by Widepoint to transfer all right, title and
interest in and to the Certificates and the Chesapeake Shares to Widepoint. Upon
surrender of the Certificates to Widepoint, together with such stock powers or
other documentation as requested by Widepoint and duly executed by the
Shareholders, the Shareholders shall be entitled to receive in exchange
therefore the shares of Widepoint Common Stock provided in Section 3.01(a)
hereof, subject to the escrow provisions of Section 10.01(b) hereof, and the
Certificates so surrendered shall forthwith be cancelled.

                    (c)      Following the Effective Time, there shall be no
further registration of transfers on the stock transfer books of the Surviving
Corporation of Chesapeake Shares which were outstanding immediately prior to the
Effective Time. If, after the Effective Time, Certificates are presented to the
Surviving Corporation for any reason, they shall be cancelled and exchanged as
provided in this Article III.

        Section 3.02   Adjustments; Delivery of Certificates.   If, between the
date of this Agreement and the Effective Time, the Chesapeake Shares shall have
been exchanged into a different number of shares or a different class by reason
of any reclassification, recapitalization, split-up, combination, exchange of
shares or readjustment, or a stock dividend thereon shall be declared with a
record date within such period, the amount into which the Chesapeake Shares will
be converted in the Merger shall be correspondingly adjusted.



15

--------------------------------------------------------------------------------


ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF CHESAPEAKE

AND THE SHAREHOLDERS

        Except as provided in Section 4.21 and except with respect to any
representations or warranties regarding the “knowledge” or “best knowledge” of
any Person for which such representations and warranties shall be made severally
and not jointly, Chesapeake and the Shareholders jointly and severally represent
and warrant to Widepoint and Acquisition as of the date of this Agreement and on
the Effective Date (except as otherwise provided herein) as follows;
provided,however, that any disclosure or reference set forth in any Exhibit
attached to this Agreement shall apply to and/or qualify any of the
representations or warranties set forth in this Article IV:

        Section 4.01   Organization.   Chesapeake is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite power and authority to own, lease and operate its
properties and to carry on its business as now being conducted. Chesapeake is
duly qualified or licensed and in good standing to do business in each
jurisdiction in which the property owned, leased or operated by it or the nature
of the business conducted by it makes such qualification or licensing necessary,
except in such jurisdictions where the failure to be so duly qualified or
licensed and in good standing would not in the aggregate result in a Chesapeake
Material Adverse Effect. Chesapeake has heretofore delivered to Widepoint
accurate and complete copies of its Certificate of Incorporation and bylaws, as
currently in effect.

        Section 4.02   Capitalization.

                    (a)      The authorized capital stock of Chesapeake consists
of ten thousand (10,000) shares of common stock, one cent ($.01) par value per
share, of which, as of the date of this Agreement, six thousand (6,000) shares
were issued and outstanding, with all of such Chesapeake Shares being owned
solely by the Shareholders. All the issued and outstanding Chesapeake Shares are
validly issued, fully paid and non-assessable and free of preemptive rights.
Chesapeake has issued no other shares of its capital stock nor securities
substantially equivalent to capital stock.

        Except as set forth above, in Exhibit 4.02 attached hereto, or as
contemplated hereby, there are not now, and at the Effective Time there will not
be, any shares of capital stock (or securities substantially equivalent to
capital stock) of Chesapeake issued or outstanding nor any subscriptions,
options, warrants, calls, rights, convertible securities or other agreements or
commitments of any character obligating Chesapeake to issue, transfer or sell
any of its securities.

                    (b)      Except as disclosed in Exhibit 4.02, Chesapeake
does not own, directly or indirectly, any capital stock or other equity
securities of any corporation or have any direct or indirect equity, voting or
ownership interest in any business other than its own. There are not now, and at
the Effective Time there will not be, any voting trusts or other agreements or
understandings to which Chesapeake is a party or is bound with respect to the
voting of the capital stock of Chesapeake.

16

--------------------------------------------------------------------------------


        Section 4.03   Authority Relative to This Agreement.   Chesapeake has
full corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly and validly authorized by the Board of Directors and the Shareholders
of Chesapeake and no other corporate proceedings on the part of Chesapeake are
necessary to authorize this Agreement or to consummate the transactions so
contemplated. This Agreement has been duly and validly executed and delivered by
Chesapeake and the Shareholders and constitutes a valid and binding agreement of
them, enforceable against them in accordance with its terms, except as to the
effect, if any, of (a) applicable bankruptcy and other similar laws affecting
the rights of creditors generally, and (b) rules of law or equity governing
specific performance, injunctive relief and other equitable remedies.

        Section 4.04   Consents and Approvals; No Violations.   Except as
otherwise provided in Exhibit 4.04 attached hereto and in the filing and
recordation of the Certificate of Merger, as required by the Delaware General
Corporation Law, no filing with, and no permit, authorization, consent or
approval of, any Governmental Authority or any other Person is necessary for the
consummation by Chesapeake of the transactions contemplated by this Agreement.
Except as set forth in Exhibit 4.04, neither the execution and delivery of this
Agreement by Chesapeake nor the consummation by Chesapeake of the transactions
contemplated hereby nor compliance by Chesapeake with any of the provisions
hereof will (i) conflict with or result in any breach of any provision of the
Certificate of Incorporation or bylaws of Chesapeake, (ii) result in a violation
or breach of, or constitute (with or without due notice or lapse of time or
both) a default (or give rise to any right of termination, cancellation or
acceleration) under, any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, license, contract, agreement or other instrument or
obligation to which Chesapeake is a party or by which it or any of its
properties or assets may be bound, or (iii) violate any order, writ, injunction,
decree, statute, treaty, rule or regulation applicable to Chesapeake or any of
its properties or assets, except in the case of (ii) or (iii) for violations,
breaches or defaults which would not cause a Chesapeake Material Adverse Event
and which will not prevent or delay the consummation of the transactions
contemplated hereby.

        Section 4.05   Financial Statements.   Chesapeake has delivered to
Widepoint copies of the Financial Statements. The Financial Statements present
fairly the financial position, assets, liabilities, results of operations and
changes in cash flow for Chesapeake for the periods presented therein. The
Financial Statements have been prepared in conformity with GAAP, consistently
applied during the periods presented therein. The Financial Statements,
including the notes thereto, make full and adequate disclosure of, and provision
for, all material obligations and liabilities of Chesapeake to the extent
required by GAAP. Except as set forth in the most recent balance sheet included
in the Financial Statements, there are no liabilities, debts, claims or
obligations, whether accrued, absolute, contingent or otherwise, whether due or
to become due, which would cause a Chesapeake Material Adverse Change, to the
extent required by GAAP to be included in such balance sheet. Except as set
forth in Exhibit 4.05, none of the Financial Statements or schedules included
therein, contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading.

17

--------------------------------------------------------------------------------


        Section 4.06   Absence of Certain Changes.   Except as set forth in
Exhibit 4.06attached hereto, since December 31, 2003, Chesapeake has not taken
any of the prohibited actions set forth in Section 6.01, suffered any Chesapeake
Material Adverse Changes or entered into any transaction, or conducted its
business or operations, other than in the ordinary and usual course of business
and consistent with past practice.

        Section 4.07   No Undisclosed Liabilities.   Except as and to the extent
set forth in the Financial Statements, Chesapeake, at March 24, 2004, did not
have any material liabilities not reflected on the balance sheet of Chesapeake
included in the Financial Statements. Except as and to the extent set forth in
such Financial Statements, since February 17, 2004, through and including the
Effective Date, Chesapeake has not incurred any liabilities material to the
business, operations or financial condition of Chesapeake taken as a whole,
except liabilities incurred in the ordinary and usual course of business and
consistent with past practice and any liabilities incurred in connection with
this Agreement.

        Section 4.08   Accuracy of Statements.   Neither this Agreement nor any
written statement, list, certificate or other information furnished by or on
behalf of Chesapeake to Widepoint in connection with this Agreement or any of
the transactions contemplated hereby, taken as a whole, contains any untrue
statement of a material fact regarding Chesapeake or Chesapeake’s business, or
omits to state a material fact necessary to make the statements regarding
Chesapeake or Chesapeake’s business contained herein or therein, in light of the
circumstances in which they are made, not misleading. A copy of all such written
statements, lists, certificates and other information is attached hereto as
Exhibit 4.08.

        Section 4.09   No Default.   Except as set forth in Exhibit 4.09
attached hereto, Chesapeake is not in default or violation (and no event has
occurred which with notice or the lapse of time or both would constitute a
default or violation) of any term, condition or provision of (i) its Certificate
of Incorporation or its bylaws, (ii) any note, bond, mortgage, indenture,
license, contract, agreement or other instrument or obligation to which
Chesapeake is a party or by which it or any of its properties or assets may be
bound or (iii) any order, writ, injunction, decree, statute, rule or regulation
applicable to Chesapeake, which defaults or violations would, in the aggregate,
result in a Chesapeake Material Adverse Effect or which would materially prevent
or delay the consummation of the transactions contemplated hereby.

        Section 4.10   Litigation.   Except as disclosed in Exhibit 4.10
attached hereto, there is no action, suit, proceeding, review or, to the
knowledge of Chesapeake, investigation pending or, to the knowledge of
Chesapeake, threatened involving Chesapeake, at law or in equity, or before any
Governmental Authority.

18

--------------------------------------------------------------------------------


        Section 4.11   Compliance with Applicable Law.   Chesapeake holds all
permits, licenses, variances, exemptions, orders and approvals of all
Governmental Authorities necessary for the lawful conduct of its business (the
“Chesapeake Permits”), except for failures to hold such Chesapeake Permits which
would not, in the aggregate, result in a Chesapeake Material Adverse Effect.
Chesapeake is in compliance with the terms of Chesapeake Permits, except where
the failure so to comply would not result in a Chesapeake Material Adverse
Effect and which failure is disclosed in Exhibit 4.11 attached hereto. Except as
disclosed in Exhibit 4.11 attached hereto, the business of Chesapeake is not
being conducted in violation of any applicable law, ordinance, rule, regulation,
decree or order of any Governmental Authority.

        Section 4.12   Taxes.   Chesapeake has duly filed all material federal,
state, local and foreign tax returns required to be filed by it, and Chesapeake
has duly paid, caused to be paid or made adequate provision in the Financial
Statements for the payment of all Taxes required to be paid in respect of the
periods covered by such returns and has made adequate provision for payment of
all Taxes anticipated to be payable in respect of all taxable periods since the
periods covered by such returns and ending with the Effective Date. To the best
of knowledge of Chesapeake and the Shareholders, none of the income tax returns
required to be filed by Chesapeake with Governmental Authorities has ever been
examined by the government agencies responsible for auditing such returns, and
no period during which any assessments may be made by such agencies with respect
to such returns or any Taxes due to such Governmental Authorities has expired.
No issue or claim has been asserted for Taxes by any taxing authority for any
prior period. Except as set forth in Exhibit 4.12 attached hereto, there are no
outstanding agreements or waivers extending the statutory period of limitation
applicable to any income tax return of Chesapeake.

        Section 4.13   ERISA.

                    (a)      With respect to each employee benefit plan
(including, without limitation, any “employee benefit plan”, as defined in
Section 3(3) of ERISA), and any material bonus, pension, profit sharing,
deferred compensation, incentive compensation, stock ownership, stock purchase,
stock option, phantom stock, retirement, vacation, severance, disability, death
benefit, hospitalization, insurance or other plan, arrangement or understanding
(whether or not legally binding) (all the foregoing being herein called the
“Chesapeake Benefit Plans”), maintained or contributed to by Chesapeake,
Chesapeake has delivered to Widepoint a true and correct copy of, where
applicable, (i) the most recent annual report (Form 5500) filed with the IRS,
(ii) such Chesapeake Benefit Plan, (iii) each trust agreement and group annuity
contract, if any, relating to such Chesapeake Benefit Plan and (iv) the most
recent actuarial report or valuation relating to a Chesapeake Benefit Plan
subject to Title IV of ERISA. None of the Chesapeake Benefit Plans are
multi-employer plans within the meaning of Section 3(37) of ERISA. Each of the
Chesapeake Benefit Plans covered by ERISA (x) has been operated in all material
respects in accordance with ERISA, (y) has not engaged in any prohibited
transactions (as such term is defined in Section 406 of ERISA) and (z) has met
the minimum funding standards of Section 412 of the Code. No material reportable
event (within the meaning of Section 4043 of ERISA) has occurred and is
continuing with respect to any such Plan. Chesapeake has never terminated any
pension plan or withdrawn from any multi-employer pension plan.

19

--------------------------------------------------------------------------------


                    (b)      With respect to Chesapeake Benefit Plans, in the
aggregate, no event has occurred, and to the knowledge of Chesapeake and the
Shareholders, there exists no condition or set of circumstances which are
reasonably likely to occur in connection with which Chesapeake would be subject
to any liability, that would result in a Chesapeake Material Adverse Effect
(except liability for benefits claims and funding obligations payable in the
ordinary course), under ERISA, the Code or any other applicable law.

                    (c)      Except as set forth in Exhibit 4.13 attached
hereto, with respect to Chesapeake Benefit Plans, in the aggregate, there are no
funded benefit obligations for which contributions have not been made or
properly accrued and there are no unfunded benefit obligations which have not
been accounted for by reserves, or otherwise properly footnoted in accordance
with GAAP on the Financial Statements, which obligations are reasonably likely
to result in a Chesapeake Material Adverse Effect.

        Section 4.14   Intellectual Property.

                    (a)       Exhibit 4.14 attached hereto is an accurate and
complete list of all of Chesapeake’s Intellectual Property, and reflects
Chesapeake’s Intellectual Property that has been duly and properly registered in
any jurisdiction. Except as otherwise specified in Exhibit 4.14, Chesapeake
owns, has the right to use, sell, license, dispose of, and to bring actions for
the misappropriation of Chesapeake’s Intellectual Property, and to the best
knowledge of Chesapeake and the Shareholders, without any conflict with or
infringement of the rights of others, free and clear of all Liens.

                    (b)      Chesapeake has taken reasonable steps to safeguard
and maintain the secrecy and confidentiality of, and protect its proprietary
rights in, its Intellectual Property.

                    (c)      Except as set forth in Exhibit 4.14 attached
hereto, no claim is pending or, to the knowledge of Chesapeake or the
Shareholders, threatened to the effect that the present or past operations of
Chesapeake infringe upon or conflict with the rights of others with respect to
any Intellectual Property and no claim is pending or threatened to the effect
that any of the Intellectual Property is invalid or unenforceable. No contract,
agreement or understanding with any party exists which would materially impede
or prevent the continued use by Chesapeake of the entire right, title and
interest of Chesapeake in and to the Intellectual Property.

        Section 4.15   Change in Control.   Except as set forth in Exhibit 4.15
attached hereto, Chesapeake is not a party to any contract, agreement or
understanding, which contains a “change in control” provision or “potential
change in control”provision.

        Section 4.16   Brokers; Finders.   Chesapeake has not retained any
broker or finder in connection with the transactions contemplated herein so as
to give rise to any valid claim against Chesapeake, the Shareholders or
Widepoint for any brokerage or finder’s commission, fee or similar compensation,
except as set forth in Exhibit 5.11.

20

--------------------------------------------------------------------------------


        Section 4.17   Operations of Chesapeake.   Except as set forth in
Exhibit 4.17 attached hereto, Chesapeake has not since February 17, 2004:

                    (a)      amended its Certificate of Incorporation or bylaws
or merged with or into or consolidated with any other person, subdivided or in
any way reclassified any shares of its capital stock or changed or agreed to
change in any manner the rights of its outstanding capital stock or the
character of its business;

                    (b)      issued, sold or purchased, or issued options or
rights to subscribe to, or entered into any contracts or commitments to issue,
sell or purchase, any shares of its capital stock;

                    (c)      waived any right of material value to its business
which in each instance is worth in excess of $1,000.00 or in the aggregate is
worth greater than $1,000.00;

                    (d)      made any change in its accounting methods or
practices or made any change in depreciation or amortization policies or rates
adopted by it;

                    (e)      made any payment or commitment to pay any severance
or termination pay to any of its officers, directors, employees, consultants,
agents or other representatives;

                    (f)      entered into any lease (as lessor or lessee), sold,
abandoned or made any other disposition of any of its tangible assets, granted
or suffered any Lien on any of its assets or properties, entered into or amended
any contract or other agreement to which it is a party, or by or to which it or
its assets or properties are bound or subject, or pursuant to which it agrees to
indemnify any party or to refrain from competing with any party, in each
instance, worth more than $1,000.00;

                    (g)      except for property or equipment acquired in the
ordinary course of business, made any acquisition of all or any part of the
assets, properties, capital stock or business of any other Person, which is in
each instance valued at more than $1,000.00, or in the aggregate valued at more
than $1,000.00;

                    (h)      paid, directly or indirectly, any of its material
liabilities before the same became due in accordance with its terms or otherwise
than in the ordinary course of business;

                    (i)      suffered or incurred any damage, destruction or
loss (whether or not covered by insurance) constituting a Chesapeake Material
Adverse Effect or Chesapeake Material Adverse Change;

                    (j)      entered into any other material contract or other
agreement or other material transaction;

21

--------------------------------------------------------------------------------


                    (k)      been advised or otherwise become aware that any of
its existing contracts for the performance of services or the license of any
portion of Chesapeake’s Intellectual Property is to be terminated or
substantially modified other than in accordance with its terms or as reflected
in Exhibit 4.17;

                    (l)      declared, set aside or paid any dividend or made
any distribution with respect to its capital stock (whether in cash or in kind);

                    (m)      made any loan to, or entered into any other
transaction with, any of its directors, officers or employees other than in the
ordinary course of business;

                    (n)      adopted, amended, modified or terminated any bonus,
profit-sharing, incentive or other plan, contract or commitment for the benefit
of any of its directors, officers or employees (or taken any such action with
respect to any other Chesapeake Benefit Plan);

                    (o)      made or pledged to make any charitable or other
capital contribution other than in the ordinary course of business; or

                    (p)      committed to any of the foregoing.

        Section 4.18   Insurance.   Exhibit 4.18 attached hereto is an accurate
and complete list of all policies of fire, liability, workers’ compensation,
title and other forms of insurance owned, held by or applicable to Chesapeake,
and Chesapeake has heretofore delivered to Widepoint a true and complete copy of
all such policies, including all occurrence-based policies applicable to
Chesapeake for all periods prior to the Effective Date. To the knowledge of each
of Chesapeake and the Shareholders, there are no pending claims of Chesapeake
under any of such policies; such policies (and binders, if any) are valid and
enforceable in accordance with their terms and are in full force and effect; and
all the insurable properties and assets of Chesapeake are insured for
Chesapeake’s benefit, in amounts and coverages deemed adequate by Chesapeake’s
management, against all risks usually insured against by persons operating
similar properties and assets in the localities where such properties or assets
are located, under valid and enforceable policies issued by insurers of
recognized responsibility.

        Section 4.19   Assets.   Except as set forth in Exhibit 4.19 attached
hereto, the assets of Chesapeake, which are material to its business and
operations, are in good operating and/or marketable condition and repair, and
are owned by Chesapeake free and clear of all Liens.

        Section 4.20   Improper and Other Payments.   To the knowledge of
Chesapeake and the Shareholders, except as set forth in Exhibit 4.20, none of
Chesapeake, any of its directors, officers, employees, agents or
representatives, nor any Person acting on behalf of any of them, has made, paid
or received (a) any bribes, kickbacks or other similar payments to or from any
Person, whether lawful or unlawful, (b) any unlawful contributions, directly or
indirectly, to a domestic or foreign political party or candidate or (c) any
improper foreign payment (as defined in the U.S. Foreign Corrupt Practices Act).

22

--------------------------------------------------------------------------------


        Section 4.21   Additional Representations.

                    (a)      Each of the Shareholders jointly and severally
represents that none of them has entered into any agreement or understanding to
purchase, sell, exchange, pledge, hypothecate, Lien, transfer by gift or
otherwise dispose of any Chesapeake Shares prior to the date hereof, nor will
the Shareholders enter into any such agreement or understanding prior to the
Closing.

                    (b)      None of the Shareholders or any of their respective
Affiliates has or claims to have any direct or indirect interest in any tangible
or intangible items used in Chesapeake’s business, except as a holder of the
Chesapeake Shares. Each of the Shareholders represents that, except as disclosed
on Exhibit 4.21(b) attached hereto, none of the Shareholders nor any of their
respective Affiliates has any direct or indirect interest in any other Person
which conducts a business similar to, has any contract or arrangement with, or
does business or is involved in any way with, Chesapeake. Exhibit 4.21(b)
contains a complete and accurate description of all such Persons, interests,
arrangements and other matters.

                    (c)      The Shareholders shall vote in favor of this
Agreement and the transactions contemplated herein at the shareholders’ meeting
described in Section 6.06 hereof.

        Section 4.22   Real Property.

                    (a)       Chesapeake does not own any real property.

                    (b)       Exhibit 4.22 attached hereto lists and describes
briefly all real property leased or subleased to Chesapeake. Chesapeake has
delivered to Widepoint correct and complete copies of the leases and subleases
listed in Exhibit 4.22. With respect to each lease and sublease listed in
Exhibit 4.22:

                                (i)      the lease or sublease is legal, valid,
binding, enforceable and in full force and effect;

                                (ii)      the lease or sublease will continue to
be legal, valid, binding, enforceable, and in full force and effect on identical
terms following the consummation of the transactions contemplated hereby;

                                (iii)      no party to the lease or sublease is
in breach or default, and no event has occurred which, with notice or lapse of
time, would constitute a breach or default or permit termination, modification
or acceleration thereunder;

                                (iv)      no party to the lease or sublease has
repudiated any provision thereof;

                                (v)      there are no disputes, oral agreements
or forbearance programs in effect as to the lease or sublease;

23

--------------------------------------------------------------------------------


                                (vi)      with respect to each sublease, the
representations and warranties set forth in subsections (i) through (v) above
are true and correct with respect to the underlying lease;

                                (vii)      Chesapeake has not assigned,
transferred, conveyed, mortgaged, deeded in trust, or encumbered any interest in
the leasehold or subleasehold;

                                (viii)      all facilities leased or subleased
thereunder have received all approvals of Governmental Authorities required in
connection with the operation thereof and have been operated and maintained in
accordance with all laws;

                                (ix)      to Chesapeake’s knowledge, there are
no restrictions that impair the current use or occupancy of the property that is
subject to the lease;

                                (x)      the properties and facilities currently
occupied by Chesapeake are not being used by Chesapeake to make, store, handle,
treat, dispose, generate, or transport hazardous substances in violation of any
laws; and

                                (xi)      to Chesapeake’s knowledge, hazardous
substances have never been made, stored, handled, treated, disposed of,
generated, or transported on or from the properties and facilities occupied by
Chesapeake during the term of such occupancy, except in accordance with
applicable law.

        Section 4.23   Contracts.   Exhibit 4.23 lists the following contracts
and other agreements to which Chesapeake is a party, as well as all the
contracts to which any of the Shareholders is a party which affect and/or are a
part of the Chesapeake Business:

                    (a)       any agreement (or group of related agreements) for
the lease of personal property to or from any Person providing for annual lease
payments in excess of $25,000 per annum;

                    (b)       any agreement (or group of related agreements) for
the purchase or sale of raw materials, commodities, supplies, products or other
personal property, or for the furnishing or receipt of services, the performance
of which will extend over a period of more than one year, result in a loss to
Chesapeake, or involve annual consideration in excess of $25,000;

                    (c)       any agreement concerning a partnership or joint
venture;

                    (d)       any agreement (or group of related agreements)
under which it has created, incurred, assumed or guaranteed any indebtedness for
borrowed money, or any capitalized lease obligation, in excess of $1,000 or
under which it has imposed a Lien on any of its assets, tangible or intangible;

                    (e)       any agreement concerning confidentiality or
noncompetition;

                    (f)       any agreement with any of the Shareholders and
their Affiliates;

24

--------------------------------------------------------------------------------


                    (g)       any profit sharing, stock option, stock purchase,
stock appreciation, deferred compensation, severance or other plan or
arrangement for the benefit of its current or former directors, officers or
employees;

                    (h)       any collective bargaining agreement;

                    (i)       any agreement for the employment of any individual
on a full-time, part-time, consulting or other basis providing annual
compensation in excess of $1,000 or providing severance benefits;

                    (j)       any agreement under which it has advanced or
loaned any amount to any of its directors, officers or employees outside the
ordinary course of business;

                    (k)       any agreement under which the consequences of a
default or termination could have a Chesapeake Material Adverse Effect; or

                    (l)       any other agreement (or group of related
agreements) the performance of which involves annual consideration in excess of
$1,000.

        Chesapeake has delivered to Widepoint a correct and complete copy of
each written agreement listed in Exhibit 4.23 (as amended to date) and a written
summary setting forth the terms and conditions of each oral agreement referred
to in Exhibit 4.23. With respect to each such agreement: (i) the agreement is
legal, valid, binding, enforceable and in full force and effect; (ii) the
agreement will continue to be legal, valid, binding, enforceable and in full
force and effect on identical terms following the consummation of the
transactions contemplated hereby; (iii) no party is in material breach or
material default, and no event has occurred which with notice or lapse of time
would constitute a material breach or material default, or permit termination,
modification or acceleration under the agreement; and (iv) no party has
repudiated any material provision of the agreement.

        Section 4.24   Notes and Accounts Receivable.   All notes and accounts
receivable of Chesapeake are reflected properly on their books and records, are
valid receivables and subject to no setoffs or counterclaims, are current and
collectible, subject only to the reserve for bad debts set forth on the face of
the most recent balance sheet contained in the Financial Statements. Listed in
Exhibit 4.24 are all notes or accounts receivable of Chesapeake

        Section 4.25   Powers of Attorney.   There are no outstanding powers of
attorney executed on behalf of Chesapeake.

        Section 4.26   Employees.   To the knowledge of Chesapeake and the
Shareholders, no executive, key employee, or group of employees has any plans to
terminate employment with Chesapeake and there is no organizational effort
presently being made or threatened by or on behalf of any labor union with
respect to employees of Chesapeake. Chesapeake is not a party to or bound by any
collective bargaining agreement, nor has any of them experienced any strikes,
grievances, claims of unfair labor practices, or other collective bargaining
disputes. Chesapeake has not committed any unfair labor practice.

25

--------------------------------------------------------------------------------


        Section 4.27   Guaranties.   Chesapeake is not a guarantor or otherwise
is liable for any liability or obligation (including indebtedness) of any other
Person.

        Section 4.28   Miscellaneous Transactions.   Except as set forth on
Exhibit 4.28attached hereto, Chesapeake has not engaged in any transaction (or
series of related transactions) in the past three (3) fiscal years, or any
transaction (or series of related transactions) that is ongoing, that involves
(a) any swap of revenue streams; (b) any off-balance sheet financing of any
asset; (c) any payments to or credit arrangements with any customers or
potential customers in an amount individually in excess of one thousand dollars
($1,000) in connection with entering into any sales contract involving products
or services (a “Company Sales Contract”) of Chesapeake; (d) any long- or
short-term commitment by Chesapeake to purchase goods or services of any other
company in exchange for or in connection with entering into any Company Sales
Contract; (e) any grant of any right to acquire any securities of Chesapeake in
connection with entering into any Company Sales Contract; or (f) any other
arrangement, understanding or agreement with any third party that would have the
effect of artificially reducing Chesapeake’s expenses, increasing its net
revenues or otherwise distorting its results of operations and financial
condition such that the financial statements of Chesapeake do not or will not
fairly present in all material respects the financial position of Chesapeake as
of the date of such financial statements and the results of Chesapeake’s
operations and cash flows for the periods therein indicated (subject, in the
case of unaudited statements, to normal year-end audit adjustments) in
accordance with GAAP, consistently applied during the periods therein indicated
(except (i) as may be otherwise indicated in such financial statements or the
notes thereto, or (ii) in the case of unaudited interim statements, to the
extent they may exclude footnotes or may be condensed or summary statements or
may exclude certain adjusting entries that are otherwise made at year-end).













26

--------------------------------------------------------------------------------


ARTICLE V

REPRESENTATIONS AND WARRANTIES OF WIDEPOINT AND ACQUISITION

        Widepoint and Acquisition represent and warrant to Chesapeake and the
Shareholders as of the date of this Agreement and on the Effective Date (except
as otherwise provided herein) as follows:

        Section 5.01   Organization.   Each of Widepoint and its Subsidiaries,
including Acquisition, is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation and has
all requisite power and authority to own, lease and operate its properties and
to carry on its business as now being conducted. Each of Widepoint and its
Subsidiaries is duly qualified or licensed and in good standing to do business
in each jurisdiction in which the property owned, leased or operated by it or
the nature of the business conducted by it makes such qualification or licensing
necessary, except in such jurisdictions where the failure to be so duly
qualified or licensed and in good standing would not in the aggregate result in
a Widepoint Material Adverse Effect. Widepoint has heretofore delivered to
Chesapeake accurate and complete copies of the Certificate of Incorporation and
bylaws, as currently in effect, of Widepoint and Acquisition.

        Section 5.02   Capitalization.

                    (a)      The authorized capital stock of Widepoint consists
of: (i) 50,000,000 authorized shares of common stock, par value $0.001 per share
(“Widepoint Common Stock”), of which, as of the date hereof, 15,579,913 shares
were issued and outstanding, and all of which are validly issued, fully paid and
non-assessable and free of preemptive rights; (ii) 10,000,000 authorized shares
of preferred stock, par value $0.001- per share, none of which shares are issued
and outstanding; (iii) contractual rights (options, warrants, SARs and other
equity-like instruments) to acquire 2,113,000 shares of Widepoint Common Stock
and/or to participate in the growth of the value of Widepoint as if it were a
right to receive Widepoint Common Stock, a detailed list of which is set forth
on Exhibit 5.02 attached hereto listing the exercise price, conversion terms
(cash or cashless), expiration and other materially relevant data; and (iv)
bonus arrangements based upon the profits of Widepoint or otherwise directly or
indirectly dilute the equity ownership of Widepoint shareholders, a detailed
list of which is set forth on Exhibit 5.02.

                    (b)       Exhibit 5.02 attached hereto sets forth the name,
jurisdiction of incorporation and capitalization of each Subsidiary of
Widepoint. Except as disclosed in Exhibit 5.02, Widepoint does not own, directly
or indirectly, any capital stock or other equity securities of any corporation
or have any direct or indirect equity, voting or ownership interest in any
business. All of the outstanding shares of capital stock of each of Widepoint’s
Subsidiaries have been validly issued and are fully paid and non-assessable and,
except as set forth in Exhibit 5.02, are owned by Widepoint free and clear of
all Liens. Other than such capital stock, no Person has any right (including
preemptive rights) to acquire any shares of capital stock or equity securities
in any of Widepoint’s Subsidiaries. There are not now, and at the Effective Time
there will not be, any voting trusts or other agreements or understandings to
which Widepoint or Acquisition is a party or is bound with respect to the voting
of the capital stock of Widepoint or any of its Subsidiaries, including
Acquisition.

                    (c)      The Escrow Shares and the Delivered Shares shall
constitute an aggregate of fifteen percent (15%) of the fully diluted equity of
Widepoint as of the Effective Date, taking into account all then outstanding
(whether vested or not) stock options, warrants, SARs, bonus arrangements and
other equity-like instruments or rights convertible into Widepoint Common Stock
that, directly or indirectly, dilute the equity ownership of other Widepoint
shareholders.

27

--------------------------------------------------------------------------------


        Section 5.03   Authority Relative to this Agreement.   Each of Widepoint
and Acquisition has full corporate power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by the
Board of Directors of Widepoint and Acquisition and by Widepoint as the sole
stockholder of Acquisition and no other corporate proceedings on the part of
Widepoint or Acquisition are necessary to authorize this Agreement or to
consummate the transactions so contemplated. This Agreement has been duly and
validly executed and delivered by each of Widepoint and Acquisition and
constitutes a valid and binding agreement of each of Widepoint and Acquisition,
enforceable against each of Widepoint and Acquisition in accordance with its
terms. All of the Widepoint Common Stock to be issued in the Merger has been
duly authorized and, upon consummation of the Merger, will be validly issued,
fully paid and non-assessable, and no Person will have any preemptive right of
subscription or purchase in respect thereof. All Widepoint Common Stock issued
pursuant to this Agreement will, when issued, be privately issued shares in a
non-public transaction which is not required to be registered under the
Securities Act and the Securities Exchange Act and which is part of an exempt
transaction under any applicable state securities laws.

        Section 5.04   Consents and Approvals; No Violations.   Except as set
forth on Exhibit 5.04 attached hereto and the filing and recordation of a
Certificate of Merger, as required by the Delaware General Corporation Law, no
filing with, and no permit, authorization, consent or approval of, any
Governmental Authority or any other Person is necessary for the consummation by
Widepoint and Acquisition of the transactions contemplated by this Agreement.
Except as set forth in Exhibit 5.04 attached hereto, neither the execution and
delivery of this Agreement by Widepoint or Acquisition nor the consummation by
Widepoint or Acquisition of the transactions contemplated hereby nor compliance
by Widepoint or Acquisition with any of the provisions hereof will (i) conflict
with or result in any breach of any provision of the Certificate of
Incorporation or bylaws of Widepoint or Acquisition, (ii) result in a violation
or breach of, or constitute (with or without due notice or lapse of time or
both) a default (or give rise to any right of termination, cancellation or
acceleration) under, any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, license, contract, agreement or other instrument or
obligation to which Widepoint or any of its Subsidiaries (including Acquisition)
is a party or by which any of them or any of their properties or assets may be
bound or (iii) violate any order, writ, injunction, decree, statute, treaty,
rule or regulation applicable to Widepoint, any of its Subsidiaries (including
Acquisition) or any of their properties or assets, except in the case of (ii) or
(iii) for violations, breaches or defaults which would not cause a Widepoint
Material Adverse Effect and which will not prevent or delay the consummation of
the transactions contemplated hereby.

28

--------------------------------------------------------------------------------


        Section 5.05   Reports.   Except as provided in Exhibit 5.05 attached
hereto, Widepoint has filed all required forms, reports and documents with the
SEC since December 31, 2001 (collectively, the “Widepoint SEC Reports”), all of
which have complied in all material respects with all applicable requirements of
the Securities Act and the Exchange Act, and copies of which have been supplied
to Chesapeake.

        Section 5.06   Accuracy of Statements.   Neither this Agreement nor any
statement, list, certificate or other information furnished or to be furnished
by or on behalf of Widepoint to Chesapeake in connection with this Agreement or
any of the transactions contemplated hereby, taken as a whole, contains or will
contain any untrue statement of a material fact regarding Widepoint or
Widepoint’s business, or omits or will omit to state a material fact necessary
to make the statements regarding Widepoint or Widepoint’s business contained
herein or therein, in light of the circumstances in which they are made, not
misleading.

        Section 5.07   No Undisclosed Liabilities.   Except as and to the extent
set forth in the Widepoint SEC Reports, neither Widepoint nor any of its
Subsidiaries had at December 31, 2003, any liabilities required by GAAP to be
reflected on a consolidated balance sheet of Widepoint and its Subsidiaries.
Except as and to the extent set forth in such Widepoint SEC Reports, since such
date and through and including the Effective Date, neither Widepoint nor any of
its Subsidiaries has incurred any liabilities material to the business,
operations or financial condition of Widepoint and its Subsidiaries taken as a
whole, except liabilities incurred in the ordinary and usual course of business
and consistent with past practice and liabilities incurred in connection with
this Agreement.

        Section 5.08   No Default.   Except as set forth in Exhibit 5.08
attached hereto, neither Widepoint nor any of its Subsidiaries is in default or
violation (and no event has occurred which with notice or the lapse of time or
both would constitute a default or violation) of any term, condition or
provision of (i) its Certificate of Incorporation or its bylaws, (ii) any note,
bond, mortgage, indenture, license, contract, agreement or other instrument or
obligation to which Widepoint or any of its Subsidiaries is a party or by which
they or either of them or any of their properties or assets may be bound or
(iii) any order, writ, injunction, decree, statute, rule or regulation
applicable to Widepoint or any of its Subsidiaries, which defaults or violations
would, in the aggregate, result in a Widepoint Material Adverse Effect or which
would prevent or delay the consummation of the transactions contemplated hereby.

        Section 5.09   Litigation.   Except as disclosed in the Widepoint SEC
Reports or in Exhibit 5.09 attached hereto, there is no action, suit,
proceeding, review or, to the knowledge of Widepoint or Acquisition,
investigation pending or, to the knowledge of Widepoint or Acquisition,
threatened involving Widepoint or any of its Subsidiaries, at law or in equity,
or before any Governmental Authority.

29

--------------------------------------------------------------------------------


        Section 5.10   Compliance with Applicable Law.   Widepoint and its
Subsidiaries hold all permits, licenses, variances, exemptions, orders and
approvals of all Governmental Authorities necessary for the lawful conduct of
their respective business (the “Widepoint Permits”), except for failures to hold
such Widepoint Permits which would not, in the aggregate, constitute a Widepoint
Material Adverse Effect. Widepoint and its Subsidiaries are in compliance with
the terms of the Widepoint Permits, except where the failure so to comply would
not result in a Widepoint Material Adverse Effect and which failure is disclosed
in Exhibit 5.10 attached hereto. Except as disclosed in Exhibit 5.10 attached
hereto, the businesses of Widepoint and its Subsidiaries are not being conducted
in violation of any applicable law, ordinance, rule, regulation, decree or order
of any Governmental Authority.

        Section 5.11   Brokers; Finders.   Except as set forth in Exhibit 5.11
attached hereto, Widepoint has not retained any broker or finder in connection
with the transactions contemplated herein so as to give rise to any valid claim
for any brokerage or finder’s commission, fee or similar compensation. Widepoint
shall be responsible for any brokerage commission or other compensation payable
to the broker identified in Exhibit 5.11, and Widepoint shall indemnify, defend
and save Chesapeake and the Shareholders harmless from and against any loss,
cost, damage or expense (including reasonable attorneys’ fees) arising from a
breach of such representation, warranty or covenant.

        Section 5.12   Interim Operations of Acquisition.   Acquisition was
formed solely for the purpose of engaging in the transactions contemplated
hereby, and has engaged in no business activities except as contemplated hereby.

        Section 5.13   Section 368 Transaction.   During the period of time when
the Shareholders are employed by Widepoint pursuant to the terms of the
Employment Agreements attached hereto as Exhibit 6.10(a) or retained by
Widepoint pursuant to the terms of the Consulting Agreements attached hereto as
Exhibit 6.10(b), then the parties agree to cooperate in seeking the treatment of
the transactions occurring under this Agreement to be accounted for as a
“tax-free reorganization” under Section 368 of the Code; provided, however, that
the parties recognize and agree that there can be no assurances of the actual
tax treatment that will apply to the transactions occurring under this
Agreement.

        Section 5.14   Taxes.   Widepoint and its Subsidiaries have duly filed
all material federal, state, local and foreign tax returns required to be filed
by them, and have duly paid, caused to be paid or made adequate provision in
their financial statements for the payment of all Taxes required to be paid in
respect of the periods covered by such returns and have made adequate provision
for payment of all Taxes anticipated to be payable in respect of all taxable
periods since the periods covered by such returns and ending with the Effective
Date. To the best of knowledge of Widepoint, none of the income tax returns
required to be filed by Widepoint and/or its Subsidiaries with Governmental
Authorities has ever been examined by the government agencies responsible for
auditing such returns, and no period during which any assessments may be made by
such agencies with respect to such returns or any Taxes due to such Governmental
Authorities has expired. No issue or claim has been asserted for Taxes by any
taxing authority for any prior period. Except as set forth in Exhibit 5.19
attached hereto, there are no outstanding agreements or waivers extending the
statutory period of limitation applicable to any income tax return of Widepoint
or any of its Subsidiaries.

30

--------------------------------------------------------------------------------


        Section 5.15   ERISA.

                    (a)      With respect to each employee benefit plan
(including, without limitation, any “employee benefit plan”, as defined in
Section 3(3) of ERISA), and any material bonus, pension, profit sharing,
deferred compensation, incentive compensation, stock ownership, stock purchase,
stock option, phantom stock, retirement, vacation, severance, disability, death
benefit, hospitalization, insurance or other plan, arrangement or understanding
(whether or not legally binding) (all the foregoing being herein called the
“Widepoint Benefit Plans”), maintained or contributed to by Widepoint or any of
its Subsidiaries, Widepoint has made available to Chesapeake a true and correct
copy of, where applicable, (i) the most recent annual report (Form 5500) filed
with the IRS, (ii) such Widepoint Benefit Plan, (iii) each trust agreement and
group annuity contract, if any, relating to such Widepoint Benefit Plan and (iv)
the most recent actuarial report or valuation relating to a Widepoint Benefit
Plan subject to Title IV of ERISA. None of the Widepoint Benefit Plans are
multi-employer plans within the meaning of Section 3(37) of ERISA. Each of the
Widepoint Benefit Plans covered by ERISA (x) has been operated in all material
respects in accordance with ERISA, (y) has not engaged in any prohibited
transactions (as such term is defined in Section 406 of ERISA) and (z) has met
the minimum funding standards of Section 412 of the Code. No material reportable
event (within the meaning of Section 4043 of ERISA) has occurred and is
continuing with respect to any such Plan. Neither Widepoint nor any of its
Subsidiaries has ever terminated any pension plan or withdrawn from any
multi-employer pension plan.

                    (b)      With respect to Widepoint Benefit Plans, in the
aggregate, no event has occurred, and to the knowledge of Widepoint, there
exists no condition or set of circumstances which are reasonably likely to occur
in connection with which Widepoint or any of its Subsidiaries would be subject
to any liability, that would result in a Widepoint Material Adverse Effect
(except liability for benefits claims and funding obligations payable in the
ordinary course), under ERISA, the Code or any other applicable law.

                    (c)      Except as set forth in Exhibit 5.14 attached
hereto, with respect to Widepoint Benefit Plans, in the aggregate, there are no
funded benefit obligations for which contributions have not been made or
properly accrued and there are no unfunded benefit obligations which have not
been accounted for by reserves, or otherwise properly footnoted in accordance
with GAAP in the Widepoint SEC Reports, which obligations are reasonably likely
to result in a Widepoint Material Adverse Effect.

        Section 5.16   Intellectual Property.

                    (a)       Exhibit 5.15 attached hereto is an accurate and
complete list of all of Widepoint’s Intellectual Property, and reflects
Widepoint’s Intellectual Property that has been duly and properly registered in
any jurisdiction. Except as otherwise specified in Exhibit 5.15, Widepoint and
its Subsidiaries own, have the right to use, sell, license, dispose of, and to
bring actions for the misappropriation of Widepoint’s Intellectual Property, and
to the best knowledge of Widepoint, without any conflict with or infringement of
the rights of others, free and clear of all Liens.

31

--------------------------------------------------------------------------------


                    (b)      Widepoint and its Subsidiaries have taken
reasonable steps to safeguard and maintain the secrecy and confidentiality of,
and protect their proprietary rights in, their Intellectual Property.

                    (c)      Except as set forth in Exhibit 5.15 attached hereto
and to the knowledge of Widepoint, no claim is pending or, to the knowledge of
Widepoint, threatened to the effect that the present or past operations of
Widepoint and/or its Subsidiaries infringe upon or conflict with the rights of
others with respect to any Intellectual Property and no claim is pending or
threatened to the effect that any of the Intellectual Property is invalid or
unenforceable. To the knowledge of Widepoint, no contract, agreement or
understanding with any party exists which would materially impede or prevent the
continued use by Widepoint and its Subsidiaries of the entire right, title and
interest of Widepoint and its Subsidiaries in and to the Intellectual Property.

        Section 5.17   Change in Control.   Except as set forth in Exhibit 5.16
attached hereto, neither Widepoint nor any of its Subsidiaries is a party to any
contract, agreement or understanding, which contains a “change in control”
provision or “potential change in control” provision.

        Section 5.18   Operations of Widepoint and Subsidiaries.   Except as set
forth in Exhibit 5.17 attached hereto, neither Widepoint nor any of its
Subsidiaries has since December 31, 2003:

                    (a)      amended its Certificate of Incorporation or bylaws
or merged with or into or consolidated with any other person, subdivided or in
any way reclassified any shares of its capital stock or changed or agreed to
change in any manner the rights of its outstanding capital stock or the
character of its business;

                    (b)      issued, sold or purchased, or issued options or
rights to subscribe to, or entered into any contracts or commitments to issue,
sell or purchase, any shares of its capital stock;

                    (c)      waived any right of material value to its business
which in each instance is worth in excess of $10,000.00 or in the aggregate is
worth greater than $25,000.00;

                    (d)      made any change in its accounting methods or
practices or made any change in depreciation or amortization policies or rates
adopted by it;

                    (e)      made any payment or commitment to pay any severance
or termination pay to any of its officers, directors, employees, consultants,
agents or other representatives;

                    (f)      entered into any lease (as lessor or lessee), sold,
abandoned or made any other disposition of any of its tangible assets, granted
or suffered any Lien on any of its assets or properties, entered into or amended
any contract or other agreement to which it is a party, or by or to which it or
its assets or properties are bound or subject, or pursuant to which it agrees to
indemnify any party or to refrain from competing with any party, in each
instance, worth more than $10,000.00, except for the lease the Company entered
into in February 2004 located at One Lincoln Centre, Oakbrook Terrace, Il
60181.;

32

--------------------------------------------------------------------------------


                    (g)      except for property or equipment acquired in the
ordinary course of business, made any acquisition of all or any part of the
assets, properties, capital stock or business of any other Person, which is in
each instance valued at more than $10,000.00, or in the aggregate valued at more
than $25,000.00;

                    (h)      paid, directly or indirectly, any of its material
liabilities before the same became due in accordance with its terms or otherwise
than in the ordinary course of business;

                    (i)      suffered or incurred any damage, destruction or
loss (whether or not covered by insurance) constituting a Widepoint Material
Adverse Effect or Widepoint Material Adverse Change;

                    (j)      entered into any other material contract or other
agreement or other material transaction;

                    (k)      been advised or otherwise become aware that any of
its existing contracts for the performance of services or the license of any
portion of Widepoint’s Intellectual Property is to be terminated or
substantially modified other than in accordance with its terms or as reflected
in Exhibit 5.17;

                    (l)      declared, set aside or paid any dividend or made
any distribution with respect to its capital stock (whether in cash or in kind);

                    (m)      made any loan to, or entered into any other
transaction with, any of its directors, officers or employees other than in the
ordinary course of business;

                    (n)      adopted, amended, modified or terminated any bonus,
profit-sharing, incentive or other plan, contract or commitment for the benefit
of any of its directors, officers or employees (or taken any such action with
respect to any other Widepoint Benefit Plan);

                    (o)      made or pledged to make any charitable or other
capital contribution other than in the ordinary course of business; or

                    (p)      committed to any of the foregoing.

        Section 5.19   Insurance.   Exhibit 5.18 attached hereto is an accurate
and complete list of all policies of fire, liability, workers’ compensation,
title and other forms of insurance owned, held by or applicable to Widepoint or
its Subsidiaries, and Widepoint has heretofore made available to Chesapeake a
true and complete copy of all such policies, including all occurrence-based
policies applicable to Widepoint or its Subsidiaries for all periods prior to
the Effective Date.

33

--------------------------------------------------------------------------------


        Section 5.20   Improper and Other Payments.   To the knowledge of
Widepoint, except as set forth in Exhibit 5.19, none of Widepoint or any of its
Subsidiaries, any of their directors, officers, employees, agents or
representatives, nor any Person acting on behalf of any of them, has made, paid
or received (a) any bribes, kickbacks or other similar payments to or from any
Person, whether lawful or unlawful, (b) any unlawful contributions, directly or
indirectly, to a domestic or foreign political party or candidate or (c) any
improper foreign payment (as defined in the U.S. Foreign Corrupt Practices Act).

        Section 5.21   Real Property.

                    (a)       Neither Widepoint nor any of its Subsidiaries owns
any real property.

                    (b)       Exhibit 5.20 attached hereto lists and describes
briefly all real property leased or subleased to Widepoint or any of its
Subsidiaries. Widepoint has made available to Chesapeake correct and complete
copies of the leases and subleases listed in Exhibit 5.20. With respect to each
lease and sublease listed in Exhibit 5.20:

                                (i)      the lease or sublease is legal, valid,
binding, enforceable and in full force and effect;

                                (ii)      the lease or sublease will continue to
be legal, valid, binding, enforceable, and in full force and effect on identical
terms following the consummation of the transactions contemplated hereby;

                                (iii)      no party to the lease or sublease is
in breach or default, and no event has occurred which, with notice or lapse of
time, would constitute a breach or default or permit termination, modification
or acceleration thereunder;

                                (iv)      no party to the lease or sublease has
repudiated any provision thereof;

                                (v)      there are no disputes, oral agreements
or forbearance programs in effect as to the lease or sublease;

                                (vi)      with respect to each sublease, the
representations and warranties set forth in subsections (i) through (v) above
are true and correct with respect to the underlying lease;

                                (vii)      neither Widepoint nor any of its
Subsidiaries has assigned, transferred, conveyed, mortgaged, deeded in trust, or
encumbered any interest in the leasehold or subleasehold;

34

--------------------------------------------------------------------------------


                                (viii)      all facilities leased or subleased
thereunder have received all approvals of Governmental Authorities required in
connection with the operation thereof and have been operated and maintained in
accordance with all laws;

                                (ix)      to Widepoint’s knowledge, there are no
restrictions that impair the current use or occupancy of the property that is
subject to the lease;

                                (x)      the properties and facilities currently
occupied by Widepoint and its Subsidiaries are not being used by Widepoint or
its Subsidiaries to make, store, handle, treat, dispose, generate, or transport
hazardous substances in violation of any laws; and

                                (xi)      to Widepoint’s knowledge, hazardous
substances have never been made, stored, handled, treated, disposed of,
generated, or transported on or from the properties and facilities occupied by
Widepoint and its Subsidiaries during the term of such occupancy, except in
accordance with applicable law.

        Section 5.22   Powers of Attorney.   Except as set forth in Exhibit
5.21, there are no outstanding powers of attorney executed on behalf of
Widepoint or any of its Subsidiaries.

        Section 5.23   Employees.   To Widepoint’s knowledge, no executive, key
employee, or group of employees has any plans to terminate employment with
Widepoint or any of its Subsidiaries and there is no organizational effort
presently being made or threatened by or on behalf of any labor union with
respect to employees of Widepoint or any of its Subsidiaries. None of Widepoint
and its Subsidiaries is a party to or bound by any collective bargaining
agreement, nor has any of them experienced any strikes, grievances, claims of
unfair labor practices, or other collective bargaining disputes. None of
Widepoint and its Subsidiaries has committed any unfair labor practice.

        Section 5.24   Guaranties.   Neither Widepoint nor any of its
Subsidiaries is a guarantor or otherwise is liable for any liability or
obligation (including indebtedness) of any other Person, except as required in
the normal course of it business.

        Section 5.25   Securities; Listing.   To Widepoint’s knowledge, the
outstanding shares of Widepoint were issued in accordance with the provisions of
the Securities Act or exemptions therefrom, and any relevant state securities
laws or pursuant to valid exemptions therefrom. Widepoint is in compliance with
all applicable maintenance criteria and other requirements necessary to permit
continued listing of the Widepoint Common Stock on the National Association of
Securities Dealers, Inc. (“NASD”) Over-the-Counter (“OTC”) Bulletin Boardsystem,
and Widepoint has not received evidence to the contrary from the NASD.



35

--------------------------------------------------------------------------------


        Section 5.26   Miscellaneous Transactions.   Except as set forth on
Exhibit 5.25 attached hereto, neither Widepoint nor any of its Subsidiaries has
engaged in any transaction (or series of related transactions) in the past three
(3) fiscal years, or any transaction (or series of related transactions) that is
ongoing, that involves (a) any swap of revenue streams; (b) any off-balance
sheet financing of any asset; (c) any payments to or credit arrangements with
any customers or potential customers in an amount individually in excess of ten
thousand dollars ($10,000) in connection with entering into any Company Sales
Contract; (d) any long- or short-term commitment by Widepoint or any of its
Subsidiaries to purchase goods or services of any other company in exchange for
or in connection with entering into any Company Sales Contract; (e) any grant of
any right to acquire any securities of Widepoint in connection with entering
into any Company Sales Contract; or (f) any other arrangement, understanding or
agreement with any third party that would have the effect of artificially
reducing Widepoint’s or any of its Subsidiaries’ expenses, increasing any of
their net revenues or otherwise distorting their results of operations and
financial condition such that the financial statements of Widepoint and/or its
Subsidiaries do not or will not fairly present in all material respects the
financial position of Widepoint and its Subsidiaries as of the date of such
financial statements and the results of their operations and cash flows for the
periods therein indicated (subject, in the case of unaudited statements, to
normal year-end audit adjustments) in accordance with GAAP, consistently applied
during the periods therein indicated (except (i) as may be otherwise indicated
in such financial statements or the notes thereto, or (ii) in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements or may exclude certain adjusting entries that
are otherwise made at year-end).



















36

--------------------------------------------------------------------------------


ARTICLE VI

COVENANTS

        Section 6.01   Covenants of Chesapeake and the Shareholders, and
Widepoint and Acquisition.    During the period from the date of this Agreement
and continuing until the Effective Date, Chesapeake and the Shareholders jointly
and severally on the one hand, and Widepoint and Acquisition on the other hand,
agree that (except as expressly contemplated or permitted by this Agreement, or
to the extent that the other party shall otherwise consent in writing):

                    (a)      Each shall carry on its business in the usual,
regular and ordinary course, consistent with past practice, and use its best
efforts, consistent with past practice, to preserve intact its present business
organization, maintain its corporate existence and good standing in its state of
incorporation, keep available the services of its present officers and employees
and preserve its relationships with customers, suppliers and others having
business dealings with it.

                    (b)      Each shall not, nor shall it propose to, (i)
declare, set aside or pay any dividend or other distribution (whether in cash,
stock or property or any combination thereof) in respect of any of its capital
stock, (ii) split, combine or reclassify any of its capital stock or issue or
authorize or propose the issuance of any other securities in respect of, in lieu
of or in substitution for shares of its capital stock or (iii) repurchase,
redeem or otherwise acquire any of its securities.

                    (c)      Each shall not authorize for issuance, issue, sell,
deliver or agree or commit to issue, sell or deliver (whether through the
issuance or granting of options, warrants, commitments, subscriptions, rights to
purchase or otherwise) any stock of any class or any other securities (including
indebtedness having the right to vote) or equity equivalents (including, without
limitation, stock appreciation rights), except as required pursuant to the
agreements and instruments outstanding on the date hereof and disclosed in
Section 4.02 or Section 5.02, respectively, or amend in any material respect any
of the terms of any such securities or agreements outstanding on the date
hereof.

                    (d)      Each shall not amend or propose to amend its
Certificate of Incorporation or bylaws.

                    (e)      Each shall not acquire, sell, lease, encumber,
transfer or dispose of any assets outside the ordinary course of business,
consistent with past practice, or any assets which are material to their
respective business taken as a whole, except pursuant to obligations in effect
on the date hereof, or enter into any commitment or transaction outside the
ordinary course of business, consistent with past practice.

                    (f)      Each shall not incur any indebtedness for borrowed
money or guarantee any such indebtedness or issue or sell any debt securities or
warrants or rights to acquire any debt securities or guarantee (or become liable
for) any debt of others or make any loans, advances or capital contributions or
mortgage, pledge or otherwise encumber any material assets or create or suffer
any material Lien thereupon other than in each case in the ordinary course of
business consistent with prior practice.


37

--------------------------------------------------------------------------------


                    (g)      Each shall not pay, discharge or satisfy any
claims, liabilities or obligations (absolute, accrued, asserted or unasserted,
contingent or otherwise), other than the payment, discharge or satisfaction in
the ordinary course of business consistent with past practice or in accordance
with their terms, of liabilities reflected or reserved against in, or
contemplated by, the Financial Statements or the Widepoint SEC Reports,
respectively, or incurred in the ordinary course of business consistent with
past practice.

                    (h)      Each shall not change any of the accounting
principles or practices used by it (except as required by GAAP).

                    (i)      Each shall not agree to take any of the foregoing
actions or knowingly take or agree to take any action that would or is
reasonably likely to result in any of its representations and warranties set
forth in this Agreement being untrue or in any of the conditions to the Merger
set forth in Article VII not being satisfied.

                    (j)      Each shall give the other party prompt notice of:
(i) any notice of, or other communication relating to, a default or event which,
with notice or the lapse of time or both, would become a default, if received by
such party subsequent to the date of this Agreement and prior to the Effective
Time, under any agreement, indenture or instrument material to the financial
condition, properties, business or results of operations of such party, taken as
a whole, to which such party is a party or is subject; (ii) any notice or other
communication from any third party alleging that the consent of such third party
is or may be required in connection with the transactions contemplated by this
Agreement, which consent, if required, would breach the representations
contained in Articles IV or V; and (iii) any Chesapeake Material Adverse Change
or any Widepoint Material Adverse Change, respectively.

                    (k)      During the period from the date of this Agreement
and continuing until the Effective Time, each party agrees that it will not,
without the prior written consent of the other party, except as contemplated by
this Agreement, including Section 6.11 hereof, or required by law (i) enter
into, adopt, amend or terminate any Chesapeake Benefit Plan or Widepoint Benefit
Plan or other employee benefit plan or any agreement, arrangement, plan or
policy between Chesapeake or Widepoint or any of its Subsidiaries and one or
more of its respective directors or executive officers or (ii) increase in any
manner the compensation or fringe benefits of any director, officer or employee
or pay any benefit not required by any plan and arrangement as in effect as of
the date hereof or enter into any contract, agreement, commitment or arrangement
to do any of the foregoing.

        Section 6.02   Government Filings.   From the date of this Agreement
through and including the Effective Date, the parties shall not make any filings
with any Governmental Authority with respect to or related to this Agreement
without both parties’ mutual agreement except in regards to the required
Government Filings required under the requirements of the SEC’s 34 act reporting
requirements.

38

--------------------------------------------------------------------------------


        Section 6.03   No Solicitation.   Neither Chesapeake, the Shareholders,
Widepoint nor any of their respective Affiliates, officers, directors,
employees, representatives or agents shall, directly or indirectly, solicit,
initiate or encourage (including by way of furnishing information) any person,
entity or group concerning any merger, sale of substantial assets outside the
ordinary course of business, sale of shares of capital stock or similar
transaction involving Chesapeake or Widepoint (other than the transactions
contemplated by this Agreement). Each party shall promptly advise the other
party of any such inquiries or proposals it receives from third parties.

        Section 6.04   Access to Information.   Upon reasonable notice and
subject to restrictions contained in confidentiality agreements to which such
party is subject (from which such party shall use reasonable efforts to be
released), Chesapeake and Widepoint shall each (and shall cause each of their
respective Subsidiaries to) afford to the officers, employees, accountants,
counsel and other representatives of the other, access, during normal business
hours during the period prior to the Effective Time, to its pertinent
properties, books, contracts, commitments and records and, during such period,
each of Chesapeake and Widepoint shall furnish promptly to the other all
information concerning its business, properties and personnel as such other
party may reasonably request. Unless otherwise required by law or court order,
the parties will hold any such information which is nonpublic in confidence
until such time as such information otherwise becomes publicly available through
no wrongful act of either party, and in the event of termination of this
Agreement for any reason each party shall promptly return all nonpublic
documents obtained from any other party, and any copies or summaries made of
such documents, to such other party.

        Section 6.05   Best Efforts.   Subject to the terms and conditions of
this Agreement, each of the parties hereto agrees to use its best efforts to
have the Closing occur by April 1, 2004, or as soon as practicable thereafter,
but in any event prior to May 3, 2004, and to take, or cause to be taken, all
actions, and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations to consummate and make effective
the transactions contemplated by this Agreement including, without limitation,
the preparation and filing of all other forms, registrations and notices
required to be filed to consummate the transactions contemplated hereby and the
taking of such actions as are necessary to obtain any requisite approvals,
consents, orders, exemptions, waivers by any public or private third party. Each
party shall promptly consult with the other with respect to, provide any
necessary information with respect to and provide the other (or its counsel)
copies of, all filings made by such party with any Governmental Authority in
connection with this Agreement and the transactions contemplated hereby.

        Section 6.06   Shareholders Meeting.   Chesapeake shall duly call, give
notice of, convene and hold a meeting of its shareholders as promptly as
practicable for the purpose of voting upon this Agreement and the transactions
contemplated herein. Chesapeake will, through its Board of Directors, recommend
to its shareholders approval of such matters and will coordinate and cooperate
with respect to the timing of such meeting and shall use its best efforts to
hold such meeting on the same day or as soon as practicable after the date
hereof, and shall use its best efforts to secure the approval of this Agreement
and the transactions contemplated herein, subject to its fiduciary duties under
applicable law. The Shareholders agree to vote all of the Chesapeake Shares in
approval of this Agreement and the transactions contemplated herein.

39

--------------------------------------------------------------------------------


        Section 6.07   Contact Clients.   Chesapeake shall permit Widepoint, and
Widepoint shall have the right to contact, subject to reasonable conditions, the
clients of Chesapeake and to make reasonable inquiries of such clients;
provided, however, that Widepoint shall provide Chesapeake with advance notice
of any such contact and shall permit Chesapeake to participate in any such
contacts with Chesapeake’s clients.

        Section 6.08   Notice Regarding Change in Circumstances.   Chesapeake
and the Shareholders shall each give Widepoint written notice promptly upon the
occurrence of or Chesapeake and/or the Shareholders becoming aware of the
impending or threatened occurrence of any event which would cause or constitute
a breach or would have caused a breach of any of the representations,
warranties, duties and/or obligations of Chesapeake and/or the Shareholders as
contained in this Agreement. Widepoint shall give Chesapeake written notice
promptly upon the occurrence of or Widepoint becoming aware of the impending or
threatened occurrence of any event which would cause or constitute a breach or
would have caused a breach of any of the representations or warranties of
Widepoint or Acquisition as contained in this Agreement.

        Section 6.09   Indemnification.

                    (a)       Indemnification by the Shareholders. Except as set
forth herein, each of the Shareholders jointly and severally agrees to indemnify
Widepoint against, and agrees to hold Widepoint harmless from, any and all
Damages incurred by or asserted against Widepoint as a result of, relating to or
arising out of or in connection with any breach of any of the representations or
warranties of Chesapeake and/or the Shareholders under this Agreement so long as
Widepoint has not committed any breach of this Agreement prior to the Closing
hereunder and so long as Widepoint has otherwise satisfied all the conditions
required of it set forth in Article VII hereof.

                    (b)       Indemnification by Widepoint. Widepoint agrees to
indemnify each of the Chesapeake and the Shareholders against, and agrees to
hold each of them harmless from, any breach of any of the representations or
warranties of Widepoint under this Agreement, so long as neither Chesapeake nor
the Shareholders have committed any breach of this Agreement prior to the
Closing hereunder and so long as Chesapeake and the Shareholders have otherwise
satisfied all the conditions required of them set forth in Article VII hereof.



40

--------------------------------------------------------------------------------


                    (c)       Claims. The provisions of this Section 6.09(c)
shall be subject to Section 6.09(d) below. As soon as is reasonably practicable
after becoming aware of a claim for indemnification under this Agreement, the
indemnified person (“Indemnified Person”) shall promptly give notice to the
indemnifying person (“Indemnifying Person”) of such claim and the amount the
Indemnified Person reasonably believes it will be entitled to receive hereunder
from the Indemnifying Person; provided that the failure of the Indemnified
Person to promptly give notice shall not relieve the Indemnifying Person of its
obligations except to the extent (if any) that the Indemnifying Person shall
have been prejudiced thereby. If the Indemnifying Person does not object in
writing to such indemnification claim within thirty (30) days of receiving
notice thereof, the Indemnified Person shall be entitled to recover, on the
thirty-fifth (35th) day after such notice was given, from the Indemnifying
Person the amount of such claim, and no later objection by the Indemnifying
Person shall be permitted; if the Indemnifying Person agrees that it has an
indemnification obligation but objects that it is obligated to pay only a lesser
amount, the Indemnified Person shall nevertheless be entitled to recover, on the
thirty-fifth (35th) day after such notice was given, from the Indemnifying
Person the lesser amount, without prejudice to the Indemnified Person’s claim
for the difference. In addition to the amounts recoverable by the Indemnified
Person from the Indemnifying Person pursuant to the foregoing provisions, the
Indemnified Person shall also be entitled to recover from the Indemnifying
Person interest on such amounts at the rate of two times Prime Rate from, and
including, the thirty-fifth (35th) day after such notice of an indemnification
claim is given to, but not including, the date such recovery is actually made by
the Indemnified Person.

                    (d)       Notice of Third-Party Claims; Assumption of
Defense. The Indemnified Person shall give notice as promptly as is reasonably
practicable to the Indemnifying Person of the assertion of any claim, or the
commencement of any suit, action or proceeding, by any Person not a party hereto
in respect of which indemnity may be sought under this Agreement; provided that
the failure of the Indemnified Person to promptly give notice shall not relieve
the Indemnifying Person of its obligations except to the extent (if any) that
the Indemnifying Person shall have been prejudiced thereby. The Indemnifying
Person may, at its own expense, (a) participate in the defense of any claim,
suit, action or proceeding and (b) upon notice to the Indemnified Person and the
Indemnifying Person’s delivering to the Indemnified Person a written agreement
that the Indemnified Person is entitled to indemnification for all Damages
arising out of such claim, suit, action or proceeding and that the Indemnifying
Person shall be liable for the entire amount of any Damages, at any time during
the course of any such claim, suit, action or proceeding, assume the defense
thereof; provided, however, that (i) the Indemnifying Person’s counsel is
reasonably satisfactory to the Indemnified Person, and (ii) the Indemnifying
Person shall thereafter consult with the Indemnified Person upon the Indemnified
Person’s reasonable request for such consultation from time to time with respect
to such claim, suit, action or proceeding. If the Indemnifying Person assumes
such defense, the Indemnified Person shall have the right (but not the duty) to
participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by the Indemnifying Person. If, however, the
Indemnified Person reasonably determines in its judgment that representation by
the Indemnifying Person’s counsel of both the Indemnifying Person and the
Indemnified Person would present such counsel with a conflict of interest, then
such Indemnified Person may employ separate counsel to represent or defend it in
any such claim, action, suit or proceeding and the Indemnifying Person shall pay
the fees and disbursements of such separate counsel. Whether or not the
Indemnifying Person chooses to defend or prosecute any such claim, suit, action
or proceeding, all of the parties hereto shall cooperate in the defense or
prosecution thereof.



41

--------------------------------------------------------------------------------


                    (e)       Settlement or Compromise. Any settlement or
compromise made or caused to be made by the Indemnified Person or the
Indemnifying Person, as the case may be, of any claim, suit, action or
proceeding shall also be binding upon the Indemnifying Person or the Indemnified
Person, as the case may be, in the same manner as if a final judgment or decree
had been entered by a court of competent jurisdiction in the amount of such
settlement or compromise; provided, however, that no obligation, restriction,
injunction, agreement with the effect of an injunction, or Damages shall be
imposed on the Indemnified Person as a result of such settlement without its
prior written consent. The Indemnified Person will give the Indemnifying Person
at least thirty (30) days’ notice of any proposed settlement or compromise of
any claim, suit, action or proceeding it is defending, during which time the
Indemnifying Person may reject such proposed settlement or compromise; provided,
however, that from and after such rejection, the Indemnifying Person shall be
obligated to assume the defense of and full and complete liability and
responsibility for such claim, suit, action or proceeding and any and all
Damages in connection therewith in excess of the amount of unindemnifiable
Damages which the Indemnified Person would have been obligated to pay under the
proposed settlement or compromise.

                    (f)       Failure of Indemnifying Person to Act. In the
event that the Indemnifying Person does not elect to assume the defense of any
claim, suit, action or proceeding, then any failure of the Indemnified Person to
defend or to participate in the defense of any such claim, suit, action or
proceeding or to cause the same to be done, shall not relieve the Indemnifying
Person of its obligations hereunder.

                    (g)      Cure for Breaches of Covenants. In the event any
party to this Agreement breaches any of its covenants or obligations made
hereunder (other than covenants and obligations made under Section 6.01 or 6.09
hereof), he/it shall be given ten (10) calendar days within which to cure such
breach, following receipt by the breaching party of written notice from the
non-breaching party of the existence and the extent of each such breach. The
parties acknowledge and agree that the foregoing cure period is reasonable in
relation to the covenants and obligations they have undertaken pursuant to this
Agreement.

                    (h)      Indemnification Limitations. Notwithstanding
anything to the contrary set forth herein, under no circumstances shall the
Shareholders (considered as a group) be required to indemnify any other
party(ies) for, in the aggregate, more than one hundred per cent (100%) of the
Purchase Price, unless the indemnification arises from the gross negligence or
intentional misconduct of the Shareholders in which case there shall be no limit
on a party’s indemnification obligations hereunder.  Furthermore,
notwithstanding anything to the contrary set forth herein, the Shareholders
shall satisfy their indemnification obligations hereunder, if any, solely by
returning or tendering, as the case may be, Widepoint Common Stock received in
exchange for participating in the Merger hereunder. Further, notwithstanding
anything to the contrary set forth herein, under no circumstances shall
Widepoint be required to indemnify any other party(ies) for, in the aggregate,
more than One Hundred Thousand Dollars ($100,000), unless the indemnification
arises from the gross negligence or intentional misconduct of Widepoint in which
case there shall be no limit on a party’s indemnification obligations hereunder.

42

--------------------------------------------------------------------------------


                    (i)      The provisions of this Section 6.09 are intended to
be for the benefit of, and shall be enforceable by, each Indemnified Person and
his, her or its heirs and representatives.

        Section 6.10   Chesapeake Employment or Consultant Agreements.   At the
Closing, Mark C. Fuller and Jack D. Crowley shall execute and deliver to
Widepoint the Employment/Non-Competition Agreements attached to this Agreement
as Exhibit 6. (a). At the Closing, Jay O. Wright shall execute and deliver to
Widepoint the Consulting/Non-Competition Agreement attached to this Agreement as
Exhibit 6.10(b).

        Section 6.11   Stock Options.   (a) At the Effective Time, any
outstanding option, warrant or other right whatsoever to purchase any Chesapeake
Shares shall terminate.

        Section 6.12   Expenses.   Whether or not the Merger is consummated, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby, including but not limited to legal and
accounting fees and costs, shall be paid by the party incurring such costs and
expenses.

        Section 6.13   Non-Competition Agreements.   [INTENTIONALLY OMITTED]

        Section 6.14   Limitations on Chesapeake Liabilities and Certain
Assets.   In the event the total liabilities of Chesapeake immediately prior to
the Effective Date exceed the aggregate amount of Thirty Thousand Dollars ($
30,000.00), then the Shareholders agree to cause Chesapeake prior to the
Effective Date to transfer all such excess liabilities to the Shareholders who
shall assume such liabilities so that such liabilities will not be liabilities
of Chesapeake as of the Effective Date; provided, however, that Chesapeake shall
have accrued and retained a sufficient amount of cash necessary to pay in full,
within thirty (30) days of the Effective Date, the amount of all income taxes of
Chesapeake for all periods up to and through the Effective Date.

        Section 6.15   Escrowed Shares.

                    (a)      Within thirty (30) days following the completion of
the fiscal year end audits for 2004, 2005, (and 2006 if required, for each of
Widepoint and Chesapeake, but in no event more than one hundred twenty (120)
days after the conclusion of each such fiscal year end, Widepoint will instruct
the Escrow Agent as to the amount, if any, of Escrowed Shares to be released to
the Shareholders as determined by the “Escrow Release Formula.” (as defined
below). In the event any Escrowed Shares are to be released to the Shareholders,
then such shares shall be promptly released by the Escrow Agent and delivered to
the Shareholders in accordance with the terms of the Escrow Agreement in the
same proportion in which the Delivered Shares were issued to the Shareholders.



43

--------------------------------------------------------------------------------


                    (b)      Escrow Release Formula. After the Closing and upon
the actual receipt by Widepoint (where “receipt” by Widepoint means receipt by
Widepoint or any of its affiliates or subsidiaries) of Chesapeake Sourced
Revenues or Chesapeake Assisted Revenues (as defined below) during the time
period commencing after the Closing and ending on December 31, 2005(the “Escrow
Release Period”), the Escrow Agent shall release (i) one-twelfth (1/12) of the
Escrowed Shares to the Shareholders for each One Million Dollars ($1,000,000.00)
of Chesapeake Sourced Revenues actually received by Widepoint during the Escrow
Release Period, as determined annually by the completed audits of Widepoint for
the years ended December 31, 2004 and 2005 , and (ii) one-twenty fourth (1/24)
of the Escrowed Shares to the Shareholders for each One Million Dollars
($1,000,000.00) of Chesapeake Assisted Revenues actually received by Widepoint
during the Escrow Release Period, as determined annually by the completed audits
of Widepoint for the years ended December 31, 2004 and 2005. For purposes of
this Agreement, the term “Chesapeake Sourced Revenues” shall mean one hundred
percent (100%) of the revenues actually received by Widepoint during the Escrow
Release Period which have been originated and generated solely, as reasonably
and mutually determined by Widepoint and the Shareholders, from the assets,
alliances and relationships of Chesapeake as acquired by Widepoint at the
Closing (the “Chesapeake Business”) minus any portion of such revenues which are
the subject of disallowances, credits, rebates, reimbursements and/or other
decreases to such revenues. For purposes of this Agreement, the term “Chesapeake
Assisted Revenues” shall mean fifty percent (50%) of the revenues in excess of
the Chesapeake Assisted Revenues Base Amount as actually received by Widepoint
during the Escrow Release Period which shall have been originated and generated
from the mutually agreed upon efforts of Widepoint and Chesapeake after the
Closing, minus any portion of such revenues which are the subject of
disallowances, credits, rebates, reimbursements and/or other decreases to such
revenues. The Chesapeake Assisted Revenues Base Amount shall be Three Million
Two Hundred Thousand Dollars ($3,200,000) for 2004, and for each subsequent
annual period shall be determined as the amount of Revenues not associated with
The Chesapeake Sourced Revenues or Chesapeake Assisted Revenues that are earned
in the prior annual period. The amount of Chesapeake Sourced Revenues applicable
for the year 2005 from any particular source, contract or client shall only be
the amount of Chesapeake Sourced Revenues actually received by Widepoint for the
year ending December 31, 2005 as calculated above, which exceed the amount of
Chesapeake Sourced Revenues actually received by Widepoint for the year ending
December 31, 2004, as calculated above, from such source, contract or client.
The amount of Chesapeake Assisted Revenues applicable for the year 2005 from
such, contract or client shall only be the amount of Chesapeake Assisted
Revenues actually received by Widepoint for the year ending December 31, 2004 as
calculated above, which exceed the amount of Chesapeake Assisted Revenues
actually received by Widepoint for the immediately preceding year, as calculated
above, from such source, contract or client. Notwithstanding anything to the
contrary as contained in this Agreement and/or any other agreement entered into
pursuant to the provisions of this Agreement, any Escrowed Shares which are not
issuable to the Shareholders at the end of the Escrow Release Period shall be
transferred and returned to Widepoint (the “Reversion Shares”), with the books
and records of Widepoint being then adjusted to reflect that such Reversion
Shares are no longer issued nor outstanding shares of Widepoint Common Stock and
with such Reversion Shares being thereafter available for possible future
issuance in whatever manner and time as may be determined by a majority of the
directors of Widepoint. In the event that the revenues actually received by
Widepoint for the three (3) month period ending on September 30, 2005 equal or
exceed Three Million Dollars ($3,000,000) of Chesapeake Sourced Revenues or Six
Million Dollars ($6,000,000) of Chesapeake Assisted Revenues or a combination
thereof, then the Escrow Release Period shall be extended to thereafter expire
on December 31, 2006, with the measures of performance applied as stated above
for the years 2004 and 2005 being extended to calendar year 2006.

44

--------------------------------------------------------------------------------


                    (c)      Within the twelve (12) month period immediately
following the receipt by Widepoint of at least an aggregate of Twenty-Five
Million Dollars ($25,000,000) in Chesapeake Sourced Revenue or an aggregate of
Fifty Million Dollar ($50,000,000) in Chesapeake Assisted Revenue, or
combination thereof, then the Board of Directors of Widepoint shall prepare
annual proxy statements for the ensuing Annual Meetings of Stockholders of
Widepoint at which directors will be elected, with such proxy statements to
provide for the increase in the size of the Widepoint Board of Directors from a
total of seven (7) persons to a total of nine (9) persons and with two (2)
additional people to be nominated for elected to the Widepoint Board of
Directors, of which one (1) such nominee shall be a designee of the Shareholders
and with the remaining one (1) nominee being a designee as determined by the
mutual agreement of (A) the directors serving on the Widepoint Board of
Directors who have been designated by the Shareholders and (B) the directors
serving on the Widepoint Board of Directors who have not been designated by the
Shareholders, with each such director of Widepoint who is duly elected by the
shareholders of Widepoint at the applicable Annual Meeting to serve until his or
her respective successor shall have been duly elected or appointed and shall
have been qualified or until their earlier death, resignation or removal in
accordance with the Certificate of Incorporation and bylaws of Widepoint;
provided, however, that at any time that the Shareholders are no longer employed
by Widepoint or any of its Subsidiaries, including but not limited to Chesapeake
after the Effective Date, then the persons who are serving on the Widepoint
Board of Directors as designees of the Shareholders shall resign from their
positions as directors of Widepoint as of the date that the Shareholders are no
longer employed by Widepoint or one of its Subsidiaries, including but not
limited to Chesapeake after the Effective Date.

                    (d)     In the event that Widepoint executes the Sale of a
Chesapeake Sourced or Chesapeake Assisted Sourced acquisition during the term of
the escrow period then the parties mutually agree to equitably adjust the
vesting formula of the Escrow Release.

        Section 6.16   Reverse Split.   The Board of Directors of WidePoint
shall determine whether a reverse stock split of the Widepoint Common Stock
would materially improve the publicly reported per share sale price of the
Widepoint Common Stock. In the event that the Board of Directors of WidePoint
determines that such a reverse stock split of the Widepoint Common Stock would
materially improve the publicly reported per share sale price of the Widepoint
Common Stock, then WidePoint shall use its best efforts to take all actions
necessary to prepare a proxy statement for distribution to all Widepoint
stockholders for purposes of the stockholders of Widepoint voting upon a
proposal to approve such a reverse stock split.



45

--------------------------------------------------------------------------------


ARTICLE VII

CONDITIONS

        Section 7.01   Conditions to Each Party’s Obligation to Effect the
Merger.   The respective obligation of each party to effect the Merger shall be
subject to the satisfaction at or prior to the Effective Date of the following
conditions:

                    (a)      This Agreement shall have been approved and adopted
by the affirmative vote of the Shareholders.

                    (b)      Other than the filing provided for by Section 2.01,
all authorizations, consents, orders or approvals of, or declarations or filings
with, any Governmental Authority, and all required third party consents, the
failure to obtain which would result in a Chesapeake Material Adverse Effect,
shall have been filed, occurred or been obtained.

                    (c)      No statute, rule, regulation, executive order,
decree or injunction shall have been enacted, entered, promulgated or enforced
by any Governmental Authority, which prohibits the consummation of the Merger
and shall be in effect.

                    (d)      The Escrow Agreement and Pledge Agreement attached
as an exhibit thereto shall have been duly executed by the Shareholders,
Widepoint and the Escrow Agent, which agreement shall be effective as of the
Effective Date.

                    (e)      The Employment/Non-Competition Agreements shall
have been duly executed and delivered to Widepoint by Mark C. Fuller and John D.
Crowley and the Consulting/Non-Competition Agreement shall have been duly
executed and delivered to Widepoint by Jay O. Wright, and the
Employment/Non-Competition Agreements and Consulting/Non-Competition Agreement
shall be binding on such parties and effective as of the Effective Date.

        Section 7.02   Conditions of Obligations of Widepoint and Acquisition to
Effect the Merger.    The obligations of Widepoint and Acquisition to effect the
Merger are further subject to the satisfaction at or prior to the Effective Date
of the following conditions, unless waived by Widepoint and Acquisition:

                    (a)      The representations and warranties of Chesapeake
and the Shareholders set forth in this Agreement shall be true and correct as of
the date of this Agreement, and shall also be true in all material respects on
and as of the Effective Date with the same force and effect as though made on
and as of the Effective Date, except if and to the extent any failures to be
true and correct would not, in the aggregate, result in a Chesapeake Material
Adverse Effect.

                    (b)      From the date of this Agreement through and
including the Effective Date, except as set forth in Exhibit 4.06, Chesapeake
shall not have suffered any Chesapeake Material Adverse Change.

46

--------------------------------------------------------------------------------


                    (c)      Each of Chesapeake and the Shareholders shall have
performed all obligations required to be performed by it or him under this
Agreement at or prior to the Effective Date, except where any failures to
perform would not, in the aggregate, result in a Chesapeake Material Adverse
Effect, and shall provide a certificate of the President of Chesapeake to that
effect.

                    (d)      Chesapeake shall furnish Widepoint with copies of
(i) resolutions duly adopted by the Board of Directors of Chesapeake approving
the execution and delivery of this Agreement and all other necessary or proper
corporate action to enable Chesapeake to comply with the terms of this
Agreement, (ii) the resolution duly adopted by the Shareholders approving and
adopting this Agreement and the Merger, such resolutions to be certified by the
Secretary or Assistant Secretary of Chesapeake.

                    (e)      Chesapeake and the Shareholders shall furnish
Widepoint with an opinion, dated as of the Effective Date, of the law firm of
Kelley Drye & Warren LLP, counsel to Chesapeake and the Shareholders, in form
and substance satisfactory to Widepoint and its counsel, in the form attached
hereto as Exhibit 7.02(e), to the effect that:

                                (i)       Chesapeake is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware;

                                (ii)       Chesapeake has the corporate power to
carry on its business as it is being conducted on the Effective Date;

                                (iii)       the authorized capital stock of
Chesapeake consists of ten thousand (10,000) shares of common stock, and the
Chesapeake Shares issued and outstanding on the date hereof are validly issued
and outstanding, fully paid and non-assessable and that between the date hereof
and the Effective Date no additional shares of capital stock of Chesapeake have
been issued and none of such issued and outstanding Chesapeake Shares were
issued in violation of any preemptive rights of shareholders of Chesapeake;

                                (iv)       Chesapeake and the Shareholders have
taken all required corporate and shareholder action to approve and adopt this
Agreement and the related agreements and contracts contemplated hereby and this
Agreement and all Exhibits hereto to which Chesapeake and/or the Shareholders
are a party are valid and binding obligations of Chesapeake and/or the
Shareholders enforceable against Chesapeake and/or the Shareholders, as the case
may be, in accordance with its terms, subject as to enforcement to bankruptcy,
reorganization, moratorium, insolvency and other laws of general applicability
relating to or affecting creditors’ rights and to general equity principles;

47

--------------------------------------------------------------------------------


                                (v)       the execution and delivery of this
Agreement by Chesapeake and the Shareholders does not, and the consummation of
the transactions contemplated by this Agreement by Chesapeake and the
Shareholders will not, constitute (i) a breach or violation of, or a default
under, the Certificate of Incorporation or Bylaws of Chesapeake, or (ii) a
breach, violation or impairment of, or a default under, any judgment, decree,
order, statute, law, ordinance, rule or regulation now in effect applicable to
Chesapeake, the Shareholders or the respective properties of Chesapeake or the
Chesapeake Shares, as known to such counsel, or any agreement, indenture,
mortgage, lease or other instrument of Chesapeake or to which Chesapeake is
subject and in each case known to such counsel; and

                                (vi)       all filings required to be made by
Chesapeake prior to the Effective Date with, and all consents, approvals,
permits or authorizations required to be obtained by Chesapeake prior to the
Effective Date from, Governmental Authorities in connection with the execution
and delivery of this Agreement by Chesapeake and the consummation of the
transactions contemplated by this Agreement by Chesapeake, have been so made or
obtained, as the case may be.

        In rendering the foregoing opinion, such counsel may rely on
certificates of officers and other agents of Chesapeake, the Shareholders and
public officials as to matters of fact and, as to matters relating to the law of
jurisdictions other than Delaware, upon opinions of counsel of such other
jurisdictions reasonably satisfactory to Widepoint and its counsel, provided
such reliance is expressly noted in such counsel’s opinion and the opinions of
such other counsel and the certificates of such officers, agents and public
officials relied on are attached to such counsel’s opinion.

                    (f)      As of the Effective Date, the total liabilities of
Chesapeake shall not exceed the aggregate amount of $10,000.00.

                    (g)      All actions, proceedings, instruments and documents
required to carry out this Agreement, or incidental hereto, and all other legal
matters shall have been approved by Foley and Lardner, LLP, counsel to
Widepoint, and such counsel shall have received all documents, certificates and
other papers reasonably requested by it in connection therewith.

        Section 7.03   Conditions of Obligation of Chesapeake to Effect the
Merger.   The obligation of Chesapeake to effect the Merger is further subject
to the satisfaction at or prior to the Effective Date of the following
conditions, unless waived by Chesapeake:

                    (a)      The representations and warranties of Widepoint set
forth in this Agreement shall be true and correct as of the date of this
Agreement, and shall also be true in all material respects on and as of the
Effective Date with the same force and effect as though made on and as of the
Effective Date, except if and to the extent any failures to be true and correct
would not, in the aggregate, result in a Widepoint Material Adverse Effect.

48

--------------------------------------------------------------------------------


                    (b)      From the date of this Agreement through and
including the Effective Date, except as set forth in Exhibit 5.06, Widepoint
shall not have suffered any Widepoint Material Adverse Change (other than
changes generally affecting the industries in which Widepoint operates,
including changes due to actual or proposed changes in law or regulation).

                    (c)      Widepoint shall have performed all obligations
required to be performed by it under this Agreement at or prior to the Effective
Date, except where any failures to perform would not, in the aggregate, result
in a Widepoint Material Adverse Effect, and shall provide a certificate of the
President of Widepoint to that effect.

                    (d)      Widepoint and Acquisition shall furnish Chesapeake
with copies of (i) resolutions duly adopted by their respective Boards of
Directors approving the execution and delivery of this Agreement and all other
necessary or proper corporate action to enable them to comply with the terms of
this Agreement, (ii) the resolutions duly adopted by Widepoint as the sole
shareholder of Acquisition approving of the Merger and the transactions
contemplated in this Agreement, such resolutions to be certified by the
President, Secretary or Assistant Secretary of Widepoint.

                    (e)      Widepoint shall furnish Chesapeake with an opinion,
dated as of the Effective Date, by Foley & Lardner, LLP, counsel to Widepoint
and Acquisition, in form and substance satisfactory to Chesapeake and its
counsel, in the form attached hereto as Exhibit 7.03(e), to the effect that:

                                (i)       each of Widepoint and Acquisition is a
corporation duly incorporated, validly existing and in good standing under the
laws of the state in which such corporations were incorporated;

                                (ii)       each has the corporate power to carry
on its businesses as they are being conducted on the Effective Date;

                                (iii)       the authorized capital stock of
Widepoint consists of 50,000,000 shares of Widepoint Common Stock, 10,000,000
shares of preferred stock of which 15,579,913 shares of Widepoint Common Stock
are issued and outstanding on the date hereof, with all such issued and
outstanding shares having been validly issued, fully paid and non-assessable;

                                (iv)       Widepoint and Acquisition has each
taken all required corporate action to approve and adopt this Agreement and the
related agreements and contracts contemplated hereby and this Agreement and all
Exhibits hereto to which Widepoint and/or Acquisition are a party are valid and
binding obligation of each, enforceable in accordance with its terms, subject as
to enforcement to bankruptcy, reorganization, moratorium, insolvency and other
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles;

49

--------------------------------------------------------------------------------


                                (v)      the execution and delivery of this
Agreement by each of Widepoint and Acquisition do not, and the consummation of
the transactions contemplated by this Agreement by each will not, constitute (i)
a breach or violation of, or a default under, the Certificate of Incorporation
or bylaws of either, or (ii) a breach, violation or impairment of, or a default
under, any judgment, decree, order, statute, law, ordinance, rule or regulation
now in effect applicable to either or their respective properties known to such
counsel, or any agreement, indenture, mortgage, lease or other instrument of
either or to which either is subject and in each case known to such counsel and

                                (vi)       all filings required to be made by
each prior to the Effective Date with, and all consents, approvals, permits or
authorizations required to be obtained by each prior to the Effective Date from,
Governmental Authorities in connection with the execution and delivery of this
Agreement by Widepoint and Acquisition, and the consummation of the transactions
contemplated by this Agreement by each, have been so made or obtained, as the
case may be.

        In rendering the foregoing opinion, such counsel may rely on
certificates of officers and other agents of Widepoint or Acquisition and public
officials as to matters of fact and, as to matters relating to the law of
jurisdictions other than Delaware, upon opinions of counsel of such other
jurisdictions reasonably satisfactory to Chesapeake and its counsel, provided
such reliance is expressly noted in the opinion of such counsel and the opinions
of such other counsel and the certificates of such officers, agents and public
officials relied on are attached to the opinion of such counsel to Widepoint and
Acquisition.
















50

--------------------------------------------------------------------------------


ARTICLE VIII

TERMINATION AND AMENDMENT

        Section 8.01   Termination.   This Agreement may be terminated at any
time prior to the Effective Time, whether before or after approval of the
matters presented in connection with the Merger by the stockholders of
Chesapeake or Acquisition, by the delivery of written notice by the terminating
party to the other party in the event of any of the following:

                    (a)      by mutual consent of Widepoint and Chesapeake;

                    (b)      by either Widepoint or Chesapeake if the Merger
shall not have been consummated on or before May 3, 2004 (unless the failure to
consummate the Merger by such date shall be due to the action or failure to act
of the party seeking to terminate this Agreement); or

                    (c)      by either Widepoint or Chesapeake if (i) the
conditions to such party’s obligations shall have become impossible to satisfy
or (ii) any permanent injunction or other order of a court or other competent
authority preventing the consummation of the Merger shall have become final and
non-appealable (unless either (i) or (ii) above shall be the result of any
improper action or inaction on the part of either Widepoint or Chesapeake, as
the case may be) or (iii) any breach of this Agreement has occurred and the
10-day cure period for such breach as provided in Section 6.9(g) of this
Agreement has expired.

        Section 8.02   Effect of Termination.   (a)      In the event of the
termination of this Agreement pursuant to Section 8.01 hereof, this Agreement
shall forthwith become void and have no effect, without any liability on the
part of any party hereto or its Affiliates, directors, officers or stockholders,
except as provided below in Section 8.02(b). Nothing contained in this Section
8.02 shall relieve any party from liability for any breach of this Agreement.

                    (b)      In the event of the termination of this Agreement
pursuant to Section 8.01 hereof, Widepoint and Chesapeake each agree on behalf
of themselves and their respective agents and representatives, to promptly
return to Widepoint all Widepoint Confidential Information and return to
Chesapeake all Chesapeake Confidential Information and to refrain from keeping
any copies thereof, or to destroy any such Confidential Information if so
requested by the originating party.

        Section 8.03   Amendment.   This Agreement may be amended by the parties
hereto, by action taken or authorized by their respective Boards of Directors,
at any time before or after approval of the matters presented in connection with
the Merger by the Shareholders, but, after any such approval, no amendment shall
be made which by law requires further approval by the Shareholders without such
further approval. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto.

51

--------------------------------------------------------------------------------


        Section 8.04   Extension; Waiver.   At any time prior to the Effective
Date, the parties hereto may by mutual written agreement, to the extent legally
allowed, (i) extend the time for the performance of any of the obligations or
other acts of the other parties hereto, (ii) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto and (iii) waive compliance with any of the agreements or
conditions contained herein. Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only if set forth in a written
instrument signed on behalf of such party.






















52

--------------------------------------------------------------------------------


ARTICLE IX

POST-EFFECTIVE DATE COVENANTS

        Section 9.01   Further Instruments and Actions.   From time to time
after the Effective Date, each of the parties shall execute and deliver to the
other party(ies) such further instruments of sale and assignment as may be
reasonably requested, in order to fully vest and confirm in Widepoint all right,
title and interest of the Chesapeake Shares and otherwise to carry out the
purposes of this Agreement.

ARTICLE X

MISCELLANEOUS

        Section 10.01   Survival of Representations, Warranties and Covenants;
Escrow.

                    (a)       Survival. All of the representations, warranties
and covenants made herein shall continue to survive the Effective Date until
December 31, 2007.

                    (b)      Escrow. At the Closing, Widepoint shall deposit
2,087,510 shares of Widepoint Common Stock (the “Escrow Shares”) with the law
firm of Foley & Lardner LLP (the “Escrow Agent”), which Escrow Shares shall be
governed by the terms of the Escrow Agreement dated as of the Effective Date and
attached hereto as Exhibit 10.01(b). All costs and expenses of the Escrow Agent
shall be paid solely by Widepoint. The Escrow Shares shall be released
proportionately as provided in Section 6.15 above.

                    (c)      The Delivered Shares and the Escrowed Shares shall
be subject to a stop transfer order and the certificate or certificates
evidencing such Delivered Shares and the Escrowed Shares shall bear the
following legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS,
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER
OF SUCH SECURITIES, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR APPLICABLE STATE SECURITIES LAWS.  THE SHARES
REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO CERTAIN RESTRICTIONS AS
CONTAINED IN A MERGER AGREEMENT, ESCROW AGREEMENT, STOCK PLEDGE AGREEMENT AND
OTHER AGREEMENTS EXECUTED BETWEEN THE HOLDER HEREOF AND WIDEPOINT CORPORATION,
COPIES OF WHICH AGREEMENTS ARE AVAILABLE FROM WIDEPOINT CORPORATION.”

53

--------------------------------------------------------------------------------


        Section 10.02   Notices.   All notices and other communications
hereunder shall be in writing (and shall be deemed given upon receipt) if
delivered personally, telecopied (which is confirmed), mailed by registered or
certified mail (return receipt requested), or delivered by a national overnight
delivery service (e.g., Federal Express) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

  (a) if to Widepoint or Acquisition, to

Widepoint Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, IL 60181
Attn: Steve Komar

with a copy, which shall not constitute notice, to

Foley & Lardner, LLP
3000 K Street, N.W., Suite 500
Washington, D.C. 20007
Attention: Thomas L. James, Esq.

and



  (b) if to Chesapeake or the Shareholders, to

Chesapeake Government Technologies, Inc.
9722 Meyer Point Drive
Potomac, MD 20854
Attn: Mark C. Fuller
Facsimile No.: (301) 469-7934

with a copy, which shall not constitute notice, to:

Joseph B. Hoffman, Esq.
Kelley Drye & Warren LLP
8000 Towers Crescent Drive
Suite 1200
Vienna, VA 22182
Facsimile No.: (703) 918-2450



54

--------------------------------------------------------------------------------


        Section 10.03   Descriptive Headings.   The descriptive headings herein
are inserted for convenience only and are not intended to be part of or to
affect the meaning or interpretation of this Agreement.

        Section 10.04   Counterparts.   This Agreement may be executed in two or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when two or more counterparts have been signed by
each of the parties and delivered to the other parties, it being understood that
all parties need not sign the same counterpart.

        Section 10.05   Entire Agreement; Assignment.   This Agreement (a)
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof (other than any confidentiality agreement between the
parties; any provisions of such agreements which are inconsistent with the
transactions contemplated by this Agreement being waived hereby) and (b) shall
not be assigned by operation of law or otherwise, provided that Widepoint may
cause Acquisition to assign its rights and obligations to Widepoint or any other
wholly owned subsidiary of Widepoint, but no such assignment shall relieve
Acquisition of its obligations hereunder if such assignee does not perform such
obligations.

        Section 10.06   Governing Law; Jurisdiction and Service of Process.

                    (a)       Governing Law. This Agreement shall be governed
and construed in accordance with the laws of the State of Delaware without
regard to any applicable principles of conflicts of law.

                    (b)       Jurisdiction and Service of Process. ANY ACTION OR
PROCEEDING SEEKING TO ENFORCE ANY PROVISION OF, OR BASED ON ANY RIGHT ARISING
OUT OF, THIS AGREEMENT SHALL BE BROUGHT AGAINST ANY OF THE PARTIES HERETO IN THE
APPROPRIATE FEDERAL COURT LOCATED IN THE STATE OF MARYLAND, WITH EACH PARTY
HERETO AGREEING TO SUBJECT MATTER JURISDICTION, PERSONAL JURISDICTION AND VENUE
IN SUCH COURT. EACH OF THE PARTIES HERETO CONSENTS TO THIS JURISDICTION
PROVISION IN ANY SUCH ACTION OR PROCEEDING AND WAIVES ANY OBJECTION TO VENUE
LAID THEREIN. PROCESS IN ANY ACTION OR PROCEEDING REFERRED TO IN THE PRECEDING
SENTENCE MAY BE SERVED ON ANY PARTY HERETO ANYWHERE IN THE WORLD. THE PREVAILING
PARTY IN ANY SUCH ACTION OR PROCEEDING SHALL BE ENTITLED TO THE PROMPT
REIMBURSEMENT OF ALL OF ITS LEGAL FEES, EXPENSES AND COURT COSTS BY THE
NON-PREVAILING PARTY.

55

--------------------------------------------------------------------------------


        Section 10.07   Publicity.    Except as otherwise required by law or the
rules or regulations of the SEC or any national securities exchange or quotation
service to which a disclosing party shall be subject, for so long as this
Agreement is in effect, neither Chesapeake nor Widepoint or any of its
Subsidiaries disclose this Agreement or the transactions contemplated by this
Agreement and/or issue or cause the publication of any press release or other
public announcement with respect to the transactions contemplated by this
Agreement without prior consultation with the other party.

        Section 10.08   Parties in Interest.   This Agreement shall be binding
upon and inure solely to the benefit of each party hereto, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
person or persons any rights, benefits or remedies of any nature whatsoever
under or by reason of this Agreement



[signatures appear on the following page]



















56

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, Widepoint, Acquisition, Chesapeake and the
Shareholders have each caused this Agreement to be signed and sealed personally
or by their respective officers thereunto duly authorized as of the date first
written above.

ATTEST


WIDEPOINT CORPORATION


     

--------------------------------------------------------------------------------

By: [SEAL]

--------------------------------------------------------------------------------

James T. McCubbin, Secretary Steve L. Komar, C.E.O.


 


  ATTEST


CHESAPEAKE ACQUISITION CORPORATION


     

--------------------------------------------------------------------------------

By: [SEAL]

--------------------------------------------------------------------------------

James T. McCubbin, Secretary Steve L. Komar, President


 


  ATTEST

CHESAPEAKE GOVERNMENT TECHNOLOGIES, INC.


 
   

--------------------------------------------------------------------------------

By: [SEAL]

--------------------------------------------------------------------------------

          , Secretary Mark C. Fuller, CEO



ATTEST/WITNESS:



 

--------------------------------------------------------------------------------




 

--------------------------------------------------------------------------------

Name:  
Witness


Mark C. Fuller, Individually


 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name:  
Witness


John D. Crowley, Individually


 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name:  
Witness Jay O. Wright, Individually


57